                                             Case 20-11117-JTD                                  Doc 3             Filed 05/15/20                        Page 1 of 110


  Fill in this information to identify the case:

  Debtor name         Otoharmonics Corporation

  United States Bankruptcy Court for the:                                                       District of DE
                                                                                                                (State)
  Case number (If known):


                                                                                                                                                                                                Check if this is an
                                                                                                                                                                                                amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                        12/15



Part 1:          Summary of Assets



1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                             $ 0.00
          Copy line 88 from Schedule A/B...................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                              $17,050,637.86
          Copy line 91A from Schedule A/B ................................................................................................................................

     1c. Total of all property:                                                                                                                                                              $ 17,050,637.86
         Copy line 92 from Schedule A/B...................................................................................................................................




Part 2:          Summary of Liabilities




2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D ............................................                                                $ 801,324.64


3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F ....................................................................................                                 $ 3,600.00


     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                                                                          + $ 10,759,997.66
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F ..........................................................




4. Total liabilities ..................................................................................................................................................................
                                                                                                                                                                                             $ 11,564,922.30
     Lines 2 + 3a + 3b




  Official Form 206Sum                                      Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
                                                                                                                                                                                          American LegalNet, Inc.
                                                                                                                                                                                          www.FormsWorkFlow.com
                                   Case 20-11117-JTD               Doc 3            Filed 05/15/20        Page 2 of 110
  Fill in this information to identify the case:

  Debtor name    Otoharmonics Corporation

  United States Bankruptcy Court for the:                          District of     DE
                                                                                 (State)
  Case number (If known):                                                                                                                     Check if this is an
                                                                                                                                              amended filing



Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                          12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Part 1:     Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
          Yes. Fill in the information below.

    All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of debtor’s
                                                                                                                                      interest
2. Cash on hand                                                                                                                   $               0.00

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

   Name of institution (bank or brokerage firm)                 Type of account                 Last 4 digits of account number
   3.1.   Columbia Bank                                                Checking                          8415                     $             477.53
                                                                                                                                                 0.00
   3.2.                                                                                                                           $

4. Other cash equivalents (Identify all)
   4.1.                                                                                                                           $               0.00
   4.2.                                                                                                                           $               0.00

5. Total of Part 1                                                                                                                    $          477.53
                                                                                                                                                  0.00
    Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



Part 2:     Deposits and prepayments

6. Does the debtor have any deposits or prepayments?

          No. Go to Part 3.
          Yes. Fill in the information below.

                                                                                                                                      Current value of
                                                                                                                                      debtor’s interest
7. Deposits, including security deposits and utility deposits
   Description, including name of holder of deposit
   7.1. KBSGI security deposit for lease on 411 SW 6th Ave, Portland OR 97204                                                         $         57,813.00
   7.2. Industrious security deposit for lease on 811 SW 6 Ave, Suite 1000, Portland, OR 97204                                                   7869.38
                                                          th
                                                                                                                                      $

  Official Form 206A/B                                     Schedule A/B: Assets — Real and Personal Property                                           page 1
                                                                                                                                          American LegalNet, Inc.
                                                                                                                                          www.FormsWorkFlow.com
                                   Case 20-11117-JTD                Doc 3         Filed 05/15/20                Page 3 of 110
Debtor           Otoharmonics Corporation                                                           Case number (if known)
                 Name




8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
   Description, including name of holder of prepayment
   8.1.   See Attachment B-8                                                                                                         $           3,077.41
   8.2.                                                                                                                              $

9. Total of Part 2.
                                                                                                                                     $          69,237.32
   Add lines 7 through 8. Copy the total to line 81.



Part 3:      Accounts receivable

10. Does the debtor have any accounts receivable?
           No. Go to Part 4.
           Yes. Fill in the information below.
                                                                                                                                         Current value of debtor’s
                                                                                                                                         interest
11. Accounts receivable

    11a. 90 days old or less:               32,635.00           _              1,910.00                  = .......                  $         30,725.00
                                    face amount                     doubtful or uncollectible accounts

    11b. Over 90 days old:                  13,870.00           _             13,570.00                  = .......                  $           300.00
                                    face amount                     doubtful or uncollectible accounts


12. Total of Part 3                                                                                                                  $         31,025.00
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Part 4:      Investments

13. Does the debtor own any investments?
           No. Go to Part 5.
           Yes. Fill in the information below.
                                                                                                            Valuation method             Current value of debtor’s
                                                                                                            used for current value       interest

14. Mutual funds or publicly traded stocks not included in Part 1
   Name of fund or stock:
   14.1.                                                                                                                             $
   14.2.                                                                                                                             $




15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture

   Name of entity:                                                                    % of ownership:
   15.1.                                                                                        %                                    $
   15.2.                                                                                        %                                    $


16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
   Describe:
   16.1.                                                                                                                             $
   16.2.                                                                                                                             $



17. Total of Part 4                                                                                                                  $
    Add lines 14 through 16. Copy the total to line 83.

Official Form 206A/B                                       Schedule A/B: Assets — Real and Personal Property                                            page 2
                                                                                                                                           American LegalNet, Inc.
                                                                                                                                           www.FormsWorkFlow.com
                                  Case 20-11117-JTD                  Doc 3           Filed 05/15/20          Page 4 of 110
Debtor           Otoharmonics Corporation                                                        Case number (if known)
                 Name




Part 5:     Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?
          No. Go to Part 6.
          Yes. Fill in the information below.

     General description                            Date of the last         Net book value of         Valuation method used       Current value of
                                                    physical inventory       debtor's interest         for current value           debtor’s interest
                                                                             (Where available)
19. Raw materials
   iPods and iPads                                        03/31/2020         $        2,418.00                     Cost        $            2,418
                                                    MM / DD / YYYY

20. Work in progress
                                                                             $                                                 $
                                                    MM / DD / YYYY

21. Finished goods, including goods held for resale
                                                                             $                                                 $
                                                    MM / DD / YYYY

22. Other inventory or supplies
                                                                                                           See Attachment
   Attachment B-22                                        04/30/2020         $         43,153                   B-22           $          Unknown
                                                    MM / DD / YYYY


23. Total of Part 5                                                                                                            $             2,418
    Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
         No
           Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
          No
           Yes. Book value                       Valuation method                                Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
        No
          Yes

Part 6:     Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
          No. Go to Part 7.

          Yes. Fill in the information below.

     General description                                                     Net book value of         Valuation method used       Current value of debtor’s
                                                                             debtor's interest         for current value           interest
                                                                             (Where available)
28. Crops—either planted or harvested
                                                                                 $                                             $

29. Farm animals Examples: Livestock, poultry, farm-raised fish

                                                                                 $                                             $

30. Farm machinery and equipment (Other than titled motor vehicles)

                                                                                 $                                             $

31. Farm and fishing supplies, chemicals, and feed
                                                                        $                                                      $
32. Other farming and fishing-related property not already listed in Part 6
Official Form 206A/B                                        Schedule A/B: Assets — Real and Personal Property                                    page 3
                                                                                                                                    American LegalNet, Inc.
                                                                                                                                    www.FormsWorkFlow.com
                       Case 20-11117-JTD   Doc 3        Filed 05/15/20      Page 5 of 110
                                                    $                                       $




Official Form 206A/B                 Schedule A/B: Assets — Real and Personal Property                       page 3
                                                                                                American LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                  Case 20-11117-JTD                 Doc 3          Filed 05/15/20             Page 6 of 110
Debtor          Otoharmonics Corporation                                                          Case number (if known)
                 Name




33. Total of Part 6.                                                                                                               $
    Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?
          No
          Yes. Is any of the debtor’s property stored at the cooperative?

                No
                Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
          No
          Yes. Book value $                     Valuation method                        Current value $

36. Is a depreciation schedule available for any of the property listed in Part 6?

          No
          Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
          No
          Yes



Part 7:     Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

          No. Go to Part 8.
          Yes. Fill in the information below.


   General description                                                        Net book value of           Valuation method         Current value of debtor’s
                                                                              debtor's interest           used for current value   interest
                                                                              (Where available)

39. Office furniture
    See Attachment B-39                                                       $       4,210.00                 Cash Value          $         2,675.00
40. Office fixtures
    N/A                                                                       $                                                    $

41. Office equipment, including all computer equipment and
    communication systems equipment and software
                                                                                                           See Attachment
    See Attachment B-41                                                       $       10,771.00                 B-41               $        17,332.00
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles
   42.1                                                                        $                                                   $
   42.2                                                                        $                                                   $
   42.3                                                                        $                                                   $

43. Total of Part 7.
                                                                                                                                   $        20,007.00
    Add lines 39 through 42. Copy the total to line 86.




Official Form 206A/B                                        Schedule A/B: Assets — Real and Personal Property                                       page 4
                                                                                                                                       American LegalNet, Inc.
                                                                                                                                       www.FormsWorkFlow.com
                              Case 20-11117-JTD                Doc 3       Filed 05/15/20         Page 7 of 110
44. Is a depreciation schedule available for any of the property listed in Part 7?

        No
        Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                                   Schedule A/B: Assets — Real and Personal Property                       page 4
                                                                                                                  American LegalNet, Inc.
                                                                                                                  www.FormsWorkFlow.com
                                  Case 20-11117-JTD               Doc 3        Filed 05/15/20          Page 8 of 110
Debtor           Otoharmonics Corporation                                                  Case number (if known)
                 Name




Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?
          No. Go to Part 9.
          Yes. Fill in the information below.


   General description                                                     Net book value of        Valuation method used   Current value of
                                                                           debtor's interest        for current value       debtor’s interest
   Include year, make, model, and identification numbers (i.e., VIN,
                                                                           (Where available)
   HIN, or N-number)


47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

   47.1                                                                    $                                                $

   47.2                                                                    $                                                $
   47.3                                                                    $                                                $

   47.4                                                                    $                                                $


48. Watercraft, trailers, motors, and related accessories Examples: Boats,
    trailers, motors, floating homes, personal watercraft, and fishing vessels

   48.1                                                                    $                                                $

   48.2                                                                    $                                                $

49. Aircraft and accessories

   49.1                                                                    $                                                $
   49.2                                                                    $                                                $

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)
                                                                                                      See Attachment
   See Attachment B-50                                                     $     153.00                    B-50             $         Unknown


51. Total of Part 8.                                                                                                        $          Unknown
    Add lines 47 through 50. Copy the total to line 87.



52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
           Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
        No
           Yes




Official Form 206A/B                                      Schedule A/B: Assets — Real and Personal Property                                  page 5
                                                                                                                                American LegalNet, Inc.
                                                                                                                                www.FormsWorkFlow.com
                                  Case 20-11117-JTD                    Doc 3           Filed 05/15/20         Page 9 of 110
 Debtor           Otoharmonics Corporation                                                        Case number (if known)
                  Name




Part 9:      Real property

54. Does the debtor own or lease any real property?
          No. Go to Part 10.
          Yes. Fill in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

     Description and location of property                   Nature and extent      Net book value of       Valuation method used    Current value of
     Include street address or other description such as    of debtor’s interest   debtor's interest       for current value        debtor’s interest
     Assessor Parcel Number (APN), and type of property     in property            (Where available)
     (for example, acreage, factory, warehouse, apartment
     or office building), if available.
          811 SW 6th Ave, Ste 1000
     55.1 Portland OR 97204                                       Lease            $      0.00                         N/A          $          0.00
          411 SW 6th Ave, Portland, OR
     55.2 97204                                                   Lease            $      0.00                         N/A          $          0.00
     55.3                                                                          $                                                $

     55.4                                                                          $                                                $

     55.5                                                                          $                                                $

     55.6                                                                          $                                                $


56. Total of Part 9.
                                                                                                                                    $          0.00
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
            Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
            No
            Yes

Part 10: Intangibles and intellectual property

59. Does the debtor have any interests in intangibles or intellectual property?
          No. Go to Part 11.
          Yes. Fill in the information below.

      General description                                                          Net book value of       Valuation method         Current value of
                                                                                   debtor's interest       used for current value   debtor’s interest
                                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets
    See Attachment B-60                                                            $       0.00                        N/A          $          0.00
61. Internet domain names and websites
    www.otoharmonics.com both website and domain                                   $     32,574.00                     N/A          $       Unknown
62. Licenses, franchises, and royalties
    See Attachment B-62                                                            $                                                $       Unknown
63. Customer lists, mailing lists, or other compilations
    Customer List                                                                  $       0.00                        N/A          $       Unknown
64. Other intangibles, or intellectual property
                                                                                   $                                                $
65. Goodwill
                                                                                   $                                                $

66. Total of Part 10.                                                                                                                       Unknown
                                                                                                                                        $

Official Form 206A/B                                            Schedule A/B: Assets — Real and Personal Property                                page 6
                                                                                                                                    American LegalNet, Inc.
                                                                                                                                    www.FormsWorkFlow.com
                             Case 20-11117-JTD                Doc 3      Filed 05/15/20        Page 10 of 110
   Add lines 60 through 65. Copy the total to line 89.




Official Form 206A/B                                     Schedule A/B: Assets — Real and Personal Property                   page 6
                                                                                                                American LegalNet, Inc.
                                                                                                                www.FormsWorkFlow.com
                                   Case 20-11117-JTD             Doc 3        Filed 05/15/20               Page 11 of 110
Debtor         Otoharmonics Corporation                                                         Case number (if known)
                Name




67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
         No
         Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
         No
         Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
          No. Go to Part 12.
          Yes. Fill in the information below.
                                                                                                                                        Current value of
                                                                                                                                        debtor’s interest
71. Notes receivable
    Description (include name of obligor)
                                                                                        –                                      =   $
                                                                    Total face amount       doubtful or uncollectible amount
72. Tax refunds and unused net operating losses (NOLs)

    Description (for example, federal, state, local)
    Unused NOL                                                                                             Tax year      2019       $       16,609,168.00
    CA 2019 Tax Return Refund                                                                              Tax year      2019       $           800.00
                                                                                                           Tax year                 $

73. Interests in insurance policies or annuities
                                                                                                                                    $

74. Causes of action against third parties (whether or not a lawsuit
    has been filed)
                                                                                                                                    $
    Nature of claim
    Amount requested                  $

75. Other contingent and unliquidated claims or causes of action of
    every nature, including counterclaims of the debtor and rights to
    set off claims
                                                                                                                                    $
    Nature of claim
    Amount requested                  $

76. Trusts, equitable or future interests in property

                                                                                                                                        $
77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
    See Attachment B-77                                                                                                             $         317,982.54
                                                                                                                                    $

78. Total of Part 11.
                                                                                                                                    $       16,927,950.54
    Add lines 71 through 77. Copy the total to line 90
79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
           No
           Yes
 Official Form 206A/B                                 Schedule A/B: Assets — Real and Personal Property                                              page 7
                                                                                                                                        American LegalNet, Inc.
                                                                                                                                        www.FormsWorkFlow.com
                                      Case 20-11117-JTD                           Doc 3            Filed 05/15/20                 Page 12 of 110
Debtor           Otoharmonics Corporation                                                                              Case number (if known)
                  Name




Part 12:        Summary



In Part 12 copy all of the totals from the earlier parts of the form.


       Type of property                                                                             Current value of                            Current value
                                                                                                    personal property                           of real property

80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                 $        477.53
                                                                                                                 0.00

81. Deposits and prepayments. Copy line 9, Part 2.                                                     $      69,237.32

82. Accounts receivable. Copy line 12, Part 3.                                                         $      31,025.00

83. Investments. Copy line 17, Part 4.                                                                 $          0.00

84. Inventory. Copy line 23, Part 5.                                                                   $       2,418.00

85. Farming and fishing-related assets. Copy line 33, Part 6.                                          $          0.00

86. Office furniture, fixtures, and equipment; and collectibles.                                       $      20,007.00
    Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                          $      Unknown

88. Real property. Copy line 56, Part 9 .....................................................................................              $         0.00

89. Intangibles and intellectual property. Copy line 66, Part 10.                                      $      Unknown

90. All other assets. Copy line 78, Part 11.                                                      + $ 16,927,950.54
                                                                                                           17,051,115.
91. Total. Add lines 80 through 90 for each column. ............................91a.                          39
                                                                                                       $ 17,050,637.86            + 91b.    $           0




92. Total of all property on Schedule A/B. Lines 91a + 91b = 92..............................................................................................        $   17,051,115.39
                                                                                                                                                                         17,050,637.86




Official Form 206A/B                                                      Schedule A/B: Assets — Real and Personal Property                                                     page 8

                                                                                                                                                                   American LegalNet, Inc.
                                                                                                                                                                   www.FormsWorkFlow.com
             Case 20-11117-JTD          Doc 3   Filed 05/15/20   Page 13 of 110
                                        ATTACHMENT B-8


General Description                      Net book value of Valuation     Current value of
                                         debtor’s interest Method used   debtor’s interest
                                                           for current
                                                           value
Dell warranty on server                           1,087.50 Book value                1,087.50
Willis, Towers, Watson Director's and                1,235 Book value                    1,235
Officers Insurance
Central Self Storage good through                                                            494
6/30/2020
Phone.com telephone services good                   145.46 Book value                  145.46
through 12/9/2020
Health Canada – prepayment of fees                  115.45 Book value                  115.45

                                TOTAL            $2,583.41                          $3,077.41




                                                                                    Page 1 of 1
               Case 20-11117-JTD   Doc 3   Filed 05/15/20    Page 14 of 110
                                   ATTACHMENT B-22


General Description                 Net book value of   Valuation     Current value of
                                    debtor’s interest   Method used   debtor’s interest
                                                        for current
                                                        value
Earbuds                                        23,370                            Unknown
Packaging                                      14,744                            Unknown
Earbud Cases                                   5,039                             Unknown
Marketing Materials                         Unknown                              Unknown


                             Total $           43,153                            Unknown




                                                                                 Page 1 of 1
             Case 20-11117-JTD       Doc 3      Filed 05/15/20   Page 15 of 110
                                         ATTACHMENT B-39


General Description                          Net book value  Valuation     Current value of
                                             of debtor’s     Method        debtor’s interest
                                             interest        used for
                                                             current
                                                             value
Large Mechanical Desk                                    613 Liquidation
                                                             Value                         750
1 Herman Miller Round Table                                  Liquidation                   300
                                                             Value
8 Stackable Herman Miller Chairs                       3,597 Liquidation                   200
                                                             Value
6 Herman Miller Medium to Large Chairs                       Liquidation                  1200
                                                             Value
2 Ikea Bookcases                                             Liquidation                   225
                                                             Value

                                    Total             $4,210                            $2,675




                                                                                     Page 1 of 1
             Case 20-11117-JTD         Doc 3   Filed 05/15/20    Page 16 of 110
                                       ATTACHMENT B041


General Description                     Net book value of   Valuation     Current value of
                                        debtor’s interest   Method used   debtor’s
                                                            for current   interest
                                                            value
                                                            Liquidation
iMac 27" (late 20??))                   $               0   Value          $          400
                                                            Liquidation
Apple 27" Thunderbolt Monitor           $             25    Value          $          200
                                                            Liquidation
MacBook Pro-Retina, 13in, Early 2015    $             25    Value          $          500
                                                            Liquidation
Apple 27" Thunderbolt Monitor           $             20    Value          $          200
                                                            Liquidation
Apple 27" Thunderbolt Monitor           $               0   Value          $          200
                                                            Liquidation
iMac 21.5" Late 2012 8 GB               $               0   Value          $          200
                                                            Liquidation
Apple 27" Thunderbolt Monitor           $             45    Value          $          200
                                                            Liquidation
iMac 21.5" (Late 2012)                  $               0   Value          $          300
                                                            Liquidation
MacBook Pro-Retina, 13in, Early 2015    $            294    Value          $          500
                                                            Liquidation
MacBook Pro-Retina, 13in, Early 2015    $            260    Value          $          500
                                                            Liquidation
MacBook Pro-Retina, 13in, Early 2015    $               0   Value          $          500
                                                            Liquidation
MacBook Pro - 2017 13"                  $           1,002   Value          $          800
                                                            Liquidation
iMac 27" late 2013 32gb                 $               0   Value          $        1,149
                                                            Liquidation
iPhone X • (972) 95504322               $            840    Value          $          300
                                                            Liquidation
MacBook Pro (130inch, 2013)             $             28    Value          $          400
                                                            Liquidation
Mac Mini (2019)                         $            743    Value          $          900
                                                            Liquidation
Mac Mini (2018)                         $            805    Value          $          900
                                                            Liquidation
Apple 27" Thunderbolt Monitor           $             73    Value          $          200
                                                            Liquidation
iMac 27" (Late 2014))                   $            241    Value          $          600
                                                            Liquidation
iMac 27" (late 2015) 32 gb              $            501    Value          $        1,700
                                                            Liquidation
Apple 27" Thunderbolt Monitor           $            134    Value          $          200


                                                                                     Page 1 of 3
             Case 20-11117-JTD           Doc 3   Filed 05/15/20    Page 17 of 110
                                         ATTACHMENT B041


                                                            Liquidation
iMac 21.5" (January 2018)                 $         1,059   Value          $        550
                                                            Liquidation
Apple 27" Thunderbolt Monitor             $            95   Value          $        200
                                                            Liquidation
Mac Mini (2018)                           $           743   Value          $        900

Dell Laptop XPS013.9370 / Dell Monitor
Sept '17/SVSTag:HWT6992 / Dell            $         1,151   Liquidation    $        620
Monitor Sept '17/SVSTag:4KS6992                             Value
                                          $         1,018   Liquidation
iPhone 6                                                    Value          $          80
                                                            Liquidation
Mac Mini                                  $         1,394   Value          $        900


                                                            Liquidation
iPhone 6                                  $           131   Value         $         80
Dell Server                               $           144   N/A           $           0
iPad - Levo Mgr.                          $             0   N/A           $           0
iPad - Levo Mgr.                          $             0   N/A           $           0
                                          $             0   Liquidation
IPHONE 6                                                    Value         $           80
                                          $             0   Liquidation
MacBook Pro 13"                                             Value         $         500
                                          $             0   Liquidation
iPhone 6                                                    Value         $           80
                                          $             0   Liquidation
iPhone 6                                                    Value         $           80
iPad - Levo Mgr.                          $             0   N/A           $            0
iPad - Levo Mgr.                          $             0   N/A           $            0
Dell LCD                                  $             0   N/A           $           50
iPad - Levo Mgr.                          $             0   N/A           $            0
iPad - Levo Mgr.                          $             0   N/A           $            0
iPad - Levo Patient                       $             0   N/A           $            0
iPad - Levo Patient                       $             0   N/A           $            0
iPad - Levo Patient                       $             0   N/A           $            0
iPad - Levo Patient                       $             0   N/A           $            0
iPad - Levo Patient                       $             0   N/A           $            0
iPad - Levo Patient                       $             0   N/A           $            0
iPad - Levo Mgr.                          $             0   N/A           $            0
Dell Inspiron P96G                        $             0   N/A           $           50
iPad - Levo Patient                       $             0   N/A           $            0
Dell U2415 Monitor Jan 2019               $             0   N/A           $            0
Dell U2415 Monitor                        $             0   N/A           $            0
iPad - Levo Patient                       $             0   N/A           $            0
Dell U2415 Monitor Nov 2018               $             0   N/A           $            0

                                                                                    Page 2 of 3
             Case 20-11117-JTD           Doc 3   Filed 05/15/20     Page 18 of 110
                                         ATTACHMENT B041


Samsung 50" Monitor                       $             0    N/A           $            0
iPad - Levo Patient                       $             0    N/A           $            0
                                          $             0    Liquidation
Mac Book Air                                                 Value         $         700
iPad - Levo Patient                       $             0    N/A           $           0
                                          $             0    Liquidation
Dell Inspiron 15'6" Laptop                                   Value         $         400
2018 iPad                                 $             0    N/A           $           0
                                          $             0    Liquidation
MacBook Pro 13"                                              Value         $         500
                                          $             0    Liquidation
MacBook Pro 15"                                              Value         $         500
iPad marked unusable                      $             0    N/A           $           0
iPad marked unusable                      $             0    N/A           $           0
iPad marked unusable                      $             0    N/A           $           0
iPad marked unusable                      $             0    N/A           $           0
iPad marked with no tag                   $             0    N/A           $           0
Behringer 240 Bit Multi-FX Processor      $             0    N/A           $           0
Heil PR 40 Microphone                     $             0    N/A           $           0
Shock Mount for HEIL PR 40                $             0    N/A           $           0
Microphone
Heil Sound PL2T Overhead Studio           $             0    N/A           $            0
Boom Stand
                                          $             0    Liquidation
Laminator Model A1549                                        Value         $         100

4 TB HD used for                          $             0    Liquidation
Accounting/SharePoint backup                                 Value         $         113
25 iPods (returns)                        $             0    N/A           $           0
iPad - Levo Mgr.                          $             0    N/A           $           0
7 returned patient devices (iPods)from                       N/A           $           0
prior few months                          $             0
10 Boxes of Office Supplies               $             0    N/A           $            0
4 Boxes of white binders                  $             0    N/A           $            0
1 box framed Otoharmonics materials       $             0    N/A           $            0

                                TOTAL             $ 10,771                       $ 17,332




                                                                                     Page 3 of 3
             Case 20-11117-JTD               Doc 3   Filed 05/15/20    Page 19 of 110
                                             ATTACHMENT B-50


General Description                           Net book value of   Valuation     Current value of
                                              debtor’s interest   Method used   debtor’s interest
                                                                  for current
                                                                  value
Ear simulator and audio meter, for
testing, troubleshooting, etc.                            $153                             Unknown
B&K 2250 Meter                                            $0.00                            Unknown
B&K 4231 CalSet                                           $0.00                            Unknown
GRAS 43AG EarSim                                          $0.00                            Unknown


                                     Total                $153                             Unknown




                                                                                           Page 1 of 1
            Case 20-11117-JTD        Doc 3   Filed 05/15/20    Page 20 of 110
                                     ATTACHMENT B-60


General Description                   Net book value of   Valuation     Current value of
                                      debtor’s interest   Method used   debtor’s interest
                                                          for current
                                                          value
Systems and Methods for a Tinnitus
Therapy
Patent# 9282917
Issue Date 3/16/2016
Juris US
Expiration Date 6/28/2034
Maintenance Fee due 9/16/2020
Estimated maintenance fee $1,300                                        Unknown
Systems and Methods for a Tinnitus
Therapy
Patent# 2014302193
Issue Date 5/9/19
Juris AU
Expiration Date 6/27/2034
Maintenance Fee due 6/27/2020
Estimated maintenance fee $770                                          Unknown
Systems and Methods for a Tinnitus
Therapy
Application#2916944
Application Date 12/26/2015
Publication#
Juris CA
Annuity Fee Deadline 6/27/2020
Estimated Annuity fee $675
Pending; awaiting office action                                         Unknown
Systems and Methods for a Tinnitus
Therapy
Patent# ZL201480046958.2
Publication# CN105473108
Issue Date 7/19/17
Juris CN
Expiration Date 6/27/2034
Maintenance Fee due 6/27/2020
Estimated maintenance fee $695                                          Unknown
Systems and Methods for a Tinnitus
Therapy
Application#14817797.5
Application Date 1/18/2016
Publication# 3013291
Filing Date 5/4/16
Juris EP
Annuity Fee Deadline 6/30/2020
Estimated Annuity fee $1,770


                                                                                  Page 1 of 30
             Case 20-11117-JTD            Doc 3   Filed 05/15/20   Page 21 of 110
                                          ATTACHMENT B-60


Pending; awaiting another office action
or Notice of Allowance                                                    Unknown
Systems and Methods for a Tinnitus
Therapy
Application#161125581
Application Date 11/11/2016
Publication# 1224167
Filing Date 8/18/2017
Juris HK
Pending; awaiting grant of European
patent to request registration and
grant                                                                     Unknown
Systems and Methods for a Tinnitus
Therapy
Application# 201647002673
Application Date 1/25/2016
Publication#
Juris IN
Pending; awaiting another office action
or Notice of Allowance                                                    Unknown
Systems and Methods for a Tinnitus
Therapy
Application# 1020167002003
Application Date 1/22/2016
Publication#
Juris KR
Pending; awaiting another office action
or Notice of Allowance                                                    Unknown
Systems and Methods for a Tinnitus
Therapy
Application# MX/a/2016/000180
Application Date 1/7/2016
Publication#
Juris MX
Pending; Office Action                                                    Unknown
Systems and Methods for Tracking and
Presenting Tinnitus Therapy Data
Publication# US-2015-0003635-A1
Patent# 9301714
Issue Date 4/5/16
Juris US
Expiration Date 8/27/2034
Maintenance Fee due 10/7/2020
Estimated maintenance fee Unknown                                         Unknown
Systems and Methods for Tracking and
Presenting Tinnitus Therapy Data
Publication# US-2016-0183019-A1


                                                                                    Page 2 of 30
            Case 20-11117-JTD          Doc 3   Filed 05/15/20   Page 22 of 110
                                       ATTACHMENT B-60


Patent# 9992590
Issue Date 6/5/18
Juris US
Expiration Date 4/3/2025
Maintenance Fee due 12/5/2021
Estimated maintenance fee $1,300                                       Unknown
Systems and Methods for Tracking and
Presenting Tinnitus Therapy Data
Publication# US-2018-0255410-A1
Patent# 10187736
Issue Date 1/22/19
Juris US
Expiration Date 6/27/34
Maintenance Fee due 7/22/2022
Estimated maintenance fee Unknown                                      Unknown
Systems and Methods for Tracking and
Presenting Tinnitus Therapy Data
Patent# 2014302199
Issue Date 5/9/19
Juris AU
Expiration Date 6/27/34
Renewal Fee due 6/27/2020
Estimated renewal cost $770                                            Unknown
Systems and Methods for Tracking and
Presenting Tinnitus Therapy Data
Application# 2916945
Application Date 12/23/2015
Publication#
Juris CA
Pending; awaiting Office Action                                        Unknown
Systems and Methods for Tracking and
Presenting Tinnitus Therapy Data
Patent# ZL201480046957.8
Issue Date 9/14/18
Juris CN
Expiration Date 6/27/2034
Renewal Fee due 6/27/2020
Estimated renewal cost $695                                            Unknown
Systems and Methods for Tracking and
Presenting Tinnitus Therapy Data
Application# 14818503.6
Application Date 1/20/2016
Publication# 3013292
Filing Date 5/4/2016
Juris EP
Annuity Fee Deadline 6/30/2020
Estimated Annuity fee $1,770


                                                                                 Page 3 of 30
            Case 20-11117-JTD          Doc 3   Filed 05/15/20   Page 23 of 110
                                       ATTACHMENT B-60


Pending; awaiting Office Action or
Notice of Allowance                                                    Unknown
Systems and Methods for Tracking and
Presenting Tinnitus Therapy Data
Application# 161125625
Application Date 11/1/2016
Publication# 1224168
Filing Date 8/18/2017
Juris HK
Pending; awaiting grant of European
patent to request registration and                                     Unknown
grant
Systems and Methods for Tracking and
Presenting Tinnitus Therapy Data
Application# 201647002671
Application Date 1/25/2016
Publication# 201647002671A
Filing Date 8/31/2016
Juris IN
Pending; awaiting Office Action or
Notice of Allowance.                                                   Unknown
Systems and Methods for Tracking and
Presenting Tinnitus Therapy Data
Application# 1020167001995
Application Date 1/22/2016
Publication#
Juris KR
Pending; awaiting Office Action or
Notice of Allowance.                                                   Unknown
Systems and Methods for Tracking and
Presenting Tinnitus Therapy Data
Application# MX/a/2016/000173
Application Date 1/7/2016
Publication#
Juris MX
Pending; awaiting Office Action or
Notice of Allowance.                                                   Unknown
Method and System For Tinnitus Sound
Therapy
Application# 16/405,886
Application Date 5/7/2019
Publication#
Juris US
Pending; awaiting Office Action                                        Unknown




                                                                                 Page 4 of 30
             Case 20-11117-JTD            Doc 3   Filed 05/15/20   Page 24 of 110
                                          ATTACHMENT B-60


Method and System For Tinnitus Sound
Therapy
Application# PCT/US2019/031200
Application Date 5/7/2019
Publication#
Juris PCT
Pending; 30-month national phase
deadline is November 9, 2020                                              Unknown
Display Screen With Graphical User
Interface For An Audio Therapy
Manager
Application# 29/646,372
Application Date 5/3/2018
Publication#
Juris US
Pending; awaiting Office Action or
Notice of Allowance.                                                      Unknown
Headset For Audio Therapy
Application# 29/646,375
Application Date 5/3/2018
Publication#
Juris US
Pending; awaiting Office Action or
Notice of Allowance.                                                      Unknown
Headset For Audio Therapy
Application#
Publication#
Juris US
Not yet filed; awaiting final
confirmation as to filing application.                                    Unknown
TRADEMARK: LEVO
ARGENTINA
APP NO.: 3261192
FILE DATE: 7/1/2013
REG NO.: 2702155
REG DATE: 12/23/2014                                                      Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and
headphones.
COMMENTS/DEADLINES: 12/23/2020
DECLARATION OF USE


                                                                                    Page 5 of 30
             Case 20-11117-JTD            Doc 3   Filed 05/15/20   Page 25 of 110
                                          ATTACHMENT B-60


TRADEMARK: LEVO
ARGENTINA
APP NO.: 3261193
FILE DATE: 7/1/2013
REG NO.: 2671451
REG DATE: 8/22/2014                                                       Unknown
DESCRIPTION: 10 - Medical devices for
diagnostics and treating auditory
pathologies, sleep and balance
disorders.
COMMENTS/DEADLINES: 08/22/2020
DECLARATION OF USE
TRADEMARK: LEVO
ARGENTINA
APP NO.: 3261194
FILE DATE: 7/1/2013
REG NO.: 2671452
REG DATE: 8/22/2014                                                       Unknown
DESCRIPTION: 42 - Software as a
service (SAAS) services featuring
software for use in the diagnosis and
treatment of auditory pathologies,
sleep and balance disorders; software
as a service (SAAS) services featuring
software for use in connection with a
portable media player for the diagnosis
and treatment of auditory pathologies,
sleep and balance disorders.
COMMENTS/DEADLINES: 08/22/2020
DECLARATION OF USE
TRADEMARK: LEVO
ARGENTINA
APP NO.: 3261195
FILE DATE: 7/1/2013
REG NO.: 2671453
REG DATE: 8/22/2014                                                       Unknown
DESCRIPTION: 44 - Healthcare services,
namely, providing diagnosis and
treatments for auditory pathologies,
sleep and balance disorders; consulting
services to healthcare professionals
regarding the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders.
COMMENTS/DEADLINES: 08/22/2020
DECLARATION OF USE
TRADEMARK: OTOHARMONICS
ARGENTINA

                                                                                    Page 6 of 30
             Case 20-11117-JTD            Doc 3   Filed 05/15/20   Page 26 of 110
                                          ATTACHMENT B-60


APP NO.: 3261188
FILE DATE: 7/1/2013
REG NO.: 2671447
REG DATE: 8/22/2014                                                       Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and
headphones.
COMMENTS/DEADLINES: 08/22/2020
DECLARATION OF USE
TRADEMARK: OTOHARMONICS
ARGENTINA
APP NO.: 3261189
FILE DATE: 7/1/2013
REG NO.: 2671449
REG DATE: 41873                                                           Unknown
DESCRIPTION: 10 - Medical devices for
diagnostics and treating auditory
pathologies, sleep and balance
disorders.
COMMENTS/DEADLINES: 08/22/2020
DECLARATION OF USE
TRADEMARK: OTOHARMONICS
ARGENTINA
APP NO.: 3261190
FILE DATE: 7/1/2013
REG NO.: 2671448
REG DATE: 41873                                                           Unknown
DESCRIPTION: 42 - Software as a
service (SAAS) services featuring
software for use in the diagnosis and
treatment of auditory pathologies,
sleep and balance disorders; software
as a service (SAAS) services featuring
software for use in connection with a
portable media player for the diagnosis
and treatment of auditory pathologies,
sleep and balance disorders.
COMMENTS/DEADLINES: 08/22/2020
DECLARATION OF USE
TRADEMARK: OTOHARMONICS
ARGENTINA
APP NO.: 3261191

                                                                                    Page 7 of 30
             Case 20-11117-JTD             Doc 3   Filed 05/15/20   Page 27 of 110
                                           ATTACHMENT B-60


FILE DATE: 7/1/2013
REG NO.: 2671450
REG DATE: 8/22/2014                                                        Unknown
DESCRIPTION: 44 - Healthcare services,
namely, providing diagnosis and
treatments for auditory pathologies,
sleep and balance disorders; consulting
services to healthcare professionals
regarding the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders.
COMMENTS/DEADLINES: 08/22/2020
DECLARATION OF USE
TRADEMARK: LEVO
AUSTRALIA
APP NO.: 1566339
FILE DATE: 7/3/2013
REG NO.: 1566339
REG DATE: 10/9/2013                                                        Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and
headphones.
10 - Medical devices for diagnostics and
treating auditory pathologies, sleep
and balance disorders.
42 - Software as a service (SAAS)
services featuring software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software as a service (SAAS)
services featuring software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders.
44 - Healthcare services, namely,
providing diagnosis and treatments for
auditory pathologies, sleep and balance
disorders; consulting services to
healthcare professionals regarding the
diagnosis and treatment of auditory
pathologies, sleep and balance

                                                                                     Page 8 of 30
             Case 20-11117-JTD             Doc 3   Filed 05/15/20   Page 28 of 110
                                           ATTACHMENT B-60


disorders.
COMMENTS/DEADLINES: 07/03/2022
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
AUSTRALIA
APP NO.: 1566338
FILE DATE: 7/3/2013
REG NO.: 1566338
REG DATE: 1/12/2015                                                        Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and
headphones.
10 - Medical devices for diagnostics and
treating auditory pathologies, sleep
and balance disorders.
42 - Software as a service (SAAS)
services featuring software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software as a service (SAAS)
services featuring software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders.
44 - Healthcare services, namely,
providing diagnosis and treatments for
auditory pathologies, sleep and balance
disorders; consulting services to
healthcare professionals regarding the
diagnosis and treatment of auditory
pathologies, sleep and balance
disorders.
COMMENTS/DEADLINES: 07/03/2022
RENEWAL PERIOD OPENS
TRADEMARK: LEVO
BRAZIL
APP NO.: 906459036
FILE DATE: 7/3/2013
REG NO.: 906459036
REG DATE: 4/24/2018                                                        Unknown
DESCRIPTION: 09 - Software for use in

                                                                                     Page 9 of 30
             Case 20-11117-JTD            Doc 3   Filed 05/15/20   Page 29 of 110
                                          ATTACHMENT B-60


the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and
headphones.
COMMENTS/DEADLINES: 03/01/2020
STATUS CHECK (Status of cancellation
filed by Levox.)
TRADEMARK: LEVO
BRAZIL
APP NO.: 906459052
FILE DATE: 7/3/2013
REG NO.: 906459052
REG DATE: 5/10/2016                                                       Unknown
DESCRIPTION: 10 - Medical devices for
diagnostics and treating auditory
pathologies, sleep and balance
disorders
COMMENTS/DEADLINES: 05/10/2025
RENEWAL PERIOD OPENS
TRADEMARK: LEVO
BRAZIL
APP NO.: 906459060
FILE DATE: 7/3/2013
REG NO.: 906459060
REG DATE: 5/10/2016                                                       Unknown
DESCRIPTION: 42 - Software as a
service (SAAS) services featuring
software for use in the diagnosis and
treatment of auditory pathologies,
sleep and balance disorders; software
as a service (SAAS) services featuring
software for use in connection with a
portable media player for the diagnosis
and treatment of auditory pathologies,
sleep and balance disorders
COMMENTS/DEADLINES: 05/10/2025
RENEWAL PERIOD OPENS
TRADEMARK: LEVO
BRAZIL
APP NO.: 906459087
FILE DATE: 7/3/2013
REG NO.: 906459087
REG DATE: 5/10/2016                                                       Unknown
DESCRIPTION: 44 - Healthcare services,

                                                                                    Page 10 of 30
             Case 20-11117-JTD            Doc 3   Filed 05/15/20   Page 30 of 110
                                          ATTACHMENT B-60


namely, providing diagnosis and
treatments for auditory pathologies,
sleep and balance disorders; consulting
services to healthcare professionals
regarding the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders
COMMENTS/DEADLINES: 05/10/2025
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
BRAZIL
APP NO.: 906458994
FILE DATE: 7/3/2013
REG NO.: 906458994
REG DATE: 5/10/2016                                                       Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and
headphones
COMMENTS/DEADLINES: 05/10/2025
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
BRAZIL
APP NO.: 906459010
FILE DATE: 7/3/2013
REG NO.: 906459010
REG DATE: 5/10/2016                                                       Unknown
DESCRIPTION: 10 - Medical devices for
diagnostics and treating auditory
pathologies, sleep and balance
disorders
COMMENTS/DEADLINES: 05/10/2025
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
BRAZIL
APP NO.: 906459117
FILE DATE: 7/3/2013
REG NO.: 906459117
REG DATE: 5/10/2016                                                       Unknown
DESCRIPTION: 42 - Software as a
service (SAAS) services featuring
software for use in the diagnosis and
treatment of auditory pathologies,

                                                                                    Page 11 of 30
             Case 20-11117-JTD            Doc 3   Filed 05/15/20   Page 31 of 110
                                          ATTACHMENT B-60


sleep and balance disorders; software
as a service (SAAS) services featuring
software for use in connection with a
portable media player for the diagnosis
and treatment of auditory pathologies,
sleep and balance disorders
COMMENTS/DEADLINES: 05/10/2025
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
BRAZIL
APP NO.: 906459141
FILE DATE: 7/3/2013
REG NO.: 906459141
REG DATE: 5/10/2016                                                       Unknown
DESCRIPTION: 44 - Healthcare services,
namely, providing diagnosis and
treatments for auditory pathologies,
sleep and balance disorders; consulting
services to healthcare professionals
regarding the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders
COMMENTS/DEADLINES: 05/10/2025
RENEWAL PERIOD OPENS
TRADEMARK: LEVO
CANADA
APP NO.: 1633294
FILE DATE: 6/28/2013
REG NO.: TMA1000887
REG DATE: 7/16/2018                                                       Unknown
DESCRIPTION: - (1) Software as a
service (SAAS) services featuring
software for use in the diagnosis and
treatment of auditory pathologies,
sleep and balance disorders; software
as a service (SAAS) services featuring
software for use in connection with a
portable media player for the diagnosis
and treatment of auditory pathologies,
sleep and balance disorders. (2)
Consulting services to healthcare
professionals regarding the diagnosis
and treatment of auditory pathologies,
sleep and balance disorders.
- (1) Software for use in the diagnosis
and treatment of auditory pathologies,
sleep and balance disorders; software
for use in connection with a portable

                                                                                    Page 12 of 30
             Case 20-11117-JTD            Doc 3   Filed 05/15/20   Page 32 of 110
                                          ATTACHMENT B-60


media player for the diagnosis and
treatment of auditory pathologies,
sleep and balance disorders; earphones
and headphones. (2) Medical devices,
namely, otological instruments for
diagnostics and treating auditory
pathologies, sleep and balance
disorders.
COMMENTS/DEADLINES: 07/16/2032
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
CANADA
APP NO.: 1633296
FILE DATE: 6/28/2013
REG NO.: TMA1000888
REG DATE: 7/16/2018                                                       Unknown
DESCRIPTION: - Software as a service
(SAAS) services featuring software for
use in the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software as a service (SAAS)
services featuring software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; consulting services
to healthcare professionals regarding
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders.
- Software for use in the diagnosis and
treatment of auditory pathologies,
sleep and balance disorders; software
for use in connection with a portable
media player for the diagnosis and
treatment of auditory pathologies,
sleep and balance disorders; earphones
and headphones; medical devices,
namely, ontological instruments for
diagnostics and treating auditory
pathologies, sleep and balance
disorders.
COMMENTS/DEADLINES: 07/16/2032
RENEWAL PERIOD OPENS
TRADEMARK: LEVO
CHILE
APP NO.: 1064942
FILE DATE: 7/3/2013

                                                                                    Page 13 of 30
             Case 20-11117-JTD             Doc 3   Filed 05/15/20   Page 33 of 110
                                           ATTACHMENT B-60


REG NO.: 1176600
REG DATE: 8/25/2015                                                        Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and
headphones.
10 - Medical devices for diagnostics and
treating auditory pathologies, sleep
and balance disorders.
42 - Software as a service (SAAS)
services featuring software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software as a service (SAAS)
services featuring software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders.
44 - Healthcare services, namely,
providing diagnosis and treatments for
auditory pathologies, sleep and balance
disorders; consulting services to
healthcare professionals regarding the
diagnosis and treatment of auditory
pathologies, sleep and balance
disorders.
COMMENTS/DEADLINES: 08/25/2024
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
CHILE
APP NO.: 1064943
FILE DATE: 7/3/2013
REG NO.: 1167978
REG DATE: 6/2/2015                                                         Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and

                                                                                     Page 14 of 30
             Case 20-11117-JTD             Doc 3   Filed 05/15/20   Page 34 of 110
                                           ATTACHMENT B-60


headphones.
10 - Medical devices for diagnostics and
treating auditory pathologies, sleep
and balance disorders.
42 - Software as a service (SAAS)
services featuring software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software as a service (SAAS)
services featuring software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders.
44 - Healthcare services, namely,
providing diagnosis and treatments for
auditory pathologies, sleep and balance
disorders; consulting services to
healthcare professionals regarding the
diagnosis and treatment of auditory
pathologies, sleep and balance
disorders.
COMMENTS/DEADLINES: 11/04/2015
REGISTRATION FEE (Instructions to pay
reg. fee sent to Chile; registered?)
TRADEMARK: LEVO
CHINA
APP NO.: 12848191
FILE DATE: 7/2/2013
REG NO.: 12848191
REG DATE: 8/21/2015                                                        Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and
headphones.
COMMENTS/DEADLINES: 08/21/2024
RENEWAL PERIOD OPENS
TRADEMARK: LEVO
CHINA
APP NO.: 12848190
FILE DATE: 7/2/2013
REG NO.: 12848190
REG DATE: 6/28/2016                                                        Unknown

                                                                                     Page 15 of 30
             Case 20-11117-JTD            Doc 3   Filed 05/15/20   Page 35 of 110
                                          ATTACHMENT B-60


DESCRIPTION: 10 - Medical devices for
diagnostics and treating auditory
pathologies, sleep and balance
disorders.
COMMENTS/DEADLINES: 06/28/2025
RENEWAL PERIOD OPENS
TRADEMARK: LEVO
CHINA
APP NO.: 12848189
FILE DATE: 7/2/2013
REG NO.: 12848189
REG DATE: 12/14/2014                                                      Unknown
DESCRIPTION: 42 - Software as a
service (SAAS) services featuring
software for use in the diagnosis and
treatment of auditory pathologies,
sleep and balance disorders; software
as a service (SAAS) services featuring
software for use in connection with a
portable media player for the diagnosis
and treatment of auditory pathologies,
sleep and balance disorders.
COMMENTS/DEADLINES: 12/14/2023
RENEWAL PERIOD OPENS
TRADEMARK: LEVO
CHINA
APP NO.: 12848188
FILE DATE: 7/2/2013
REG NO.: 12848188
REG DATE: 41987                                                           Unknown
DESCRIPTION: 44 - Healthcare services,
namely, providing diagnosis and
treatments for auditory pathologies,
sleep and balance disorders; consulting
services to healthcare professionals
regarding the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders.
COMMENTS/DEADLINES: 12/14/2023
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
CHINA
APP NO.: 12848195
FILE DATE: 7/2/2013
REG NO.: 12848195
REG DATE: 41987                                                           Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of

                                                                                    Page 16 of 30
             Case 20-11117-JTD            Doc 3   Filed 05/15/20   Page 36 of 110
                                          ATTACHMENT B-60


auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and
headphones.
COMMENTS/DEADLINES: 12/14/2023
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
CHINA
APP NO.: 12848194
FILE DATE: 7/2/2013
REG NO.: 12848194
REG DATE: 12/14/2014                                                      Unknown
DESCRIPTION: 10 - Medical devices for
diagnostics and treating auditory
pathologies, sleep and balance
disorders.
COMMENTS/DEADLINES: 12/14/2023
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
CHINA
APP NO.: 12848193
FILE DATE: 7/2/2013
REG NO.: 12848193
REG DATE: 10/28/2014                                                      Unknown
DESCRIPTION: 42 - Software as a
service (SAAS) services featuring
software for use in the diagnosis and
treatment of auditory pathologies,
sleep and balance disorders; software
as a service (SAAS) services featuring
software for use in connection with a
portable media player for the diagnosis
and treatment of auditory pathologies,
sleep and balance disorders.
COMMENTS/DEADLINES: 10/28/2023
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
CHINA
APP NO.: 12848192
FILE DATE: 7/2/2013
REG NO.: 12848192
REG DATE: 10/28/2014                                                      Unknown
DESCRIPTION: 44 - Healthcare services,
namely, providing diagnosis and
treatments for auditory pathologies,

                                                                                    Page 17 of 30
             Case 20-11117-JTD             Doc 3   Filed 05/15/20   Page 37 of 110
                                           ATTACHMENT B-60


sleep and balance disorders; consulting
services to healthcare professionals
regarding the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders.
COMMENTS/DEADLINES: 10/28/2023
RENEWAL PERIOD OPENS
TRADEMARK: LEVO
EUROPEAN UNION (EUTM)
APP NO.: 11947199
FILE DATE: 7/1/2013
REG NO.: 11947199
REG DATE: 11/26/2013                                                       Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and
headphones.
10 - Medical devices for diagnostics and
treating auditory pathologies, sleep
and balance disorders.
42 - Software as a service (SAAS)
services featuring software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software as a service (SAAS)
services featuring software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders.
44 - Healthcare services, namely,
providing diagnosis and treatments for
auditory pathologies, sleep and balance
disorders; consulting services to
healthcare professionals regarding the
diagnosis and treatment of auditory
pathologies, sleep and balance
disorders.
COMMENTS/DEADLINES: 07/01/2022
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
EUROPEAN UNION (EUTM)
APP NO.: 11947173

                                                                                     Page 18 of 30
             Case 20-11117-JTD             Doc 3   Filed 05/15/20   Page 38 of 110
                                           ATTACHMENT B-60


FILE DATE: 7/1/2013
REG NO.: 11947173
REG DATE: 11/26/2013                                                       Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and
headphones.
10 - Medical devices for diagnostics and
treating auditory pathologies, sleep
and balance disorders.
42 - Software as a service (SAAS)
services featuring software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software as a service (SAAS)
services featuring software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders
44 - Healthcare services, namely,
providing diagnosis and treatments for
auditory pathologies, sleep and balance
disorders; consulting services to
healthcare professionals regarding the
diagnosis and treatment of auditory
pathologies, sleep and balance
disorders.
COMMENTS/DEADLINES: 07/01/2022
RENEWAL PERIOD OPENS
TRADEMARK: LEVO
INDIA
APP NO.: 2557882
FILE DATE: 7/2/2013
REG NO.: 2557882
REG DATE: 11/21/2018                                                       Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and

                                                                                     Page 19 of 30
             Case 20-11117-JTD             Doc 3   Filed 05/15/20   Page 39 of 110
                                           ATTACHMENT B-60


balance disorders; earphones and
headphones.
10 - Medical devices for diagnostics and
treating auditory pathologies, sleep
and balance disorders.
42 - Software as a service (SAAS)
services featuring software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software as a service (SAAS)
services featuring software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders.
44 - Healthcare services, namely,
providing diagnosis and treatments for
auditory pathologies, sleep and balance
disorders; consulting services to
healthcare professionals regarding the
diagnosis and treatment of auditory
pathologies, sleep and balance
disorders.
COMMENTS/DEADLINES: 07/02/2022
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
INDIA
APP NO.: 2557881
FILE DATE: 7/2/2013
REG NO.: 2557881
REG DATE: 11/21/2018                                                       Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and
headphones.
10 - Medical devices for diagnostics and
treating auditory pathologies, sleep
and balance disorders.
42 - Software as a service (SAAS)
services featuring software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software as a service (SAAS)

                                                                                     Page 20 of 30
             Case 20-11117-JTD            Doc 3   Filed 05/15/20   Page 40 of 110
                                          ATTACHMENT B-60


services featuring software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders.
44 - Healthcare services, namely,
providing diagnosis and treatments for
auditory pathologies, sleep and balance
disorders; consulting services to
healthcare professionals regarding the
diagnosis and treatment of auditory
pathologies, sleep and balance
disorders.
COMMENTS/DEADLINES: 07/02/2022
RENEWAL PERIOD OPENS
TRADEMARK: LEVO
JAPAN
APP NO.: 201350175
FILE DATE: 6/28/2013
REG NO.: 5688949
REG DATE: 7/25/2014                                                       Unknown
DESCRIPTION: 10 - Medical devices for
diagnostics and treating auditory
pathologies, sleep and balance
disorders; medical apparatus and
instruments [other than walking aids
and crutches] (as amended).
42 - Providing online application
software for use in the diagnosis and
treatment of auditory pathologies,
sleep and balance disorders (SAAS);
providing online application software
for use in connection with a portable
media player for the diagnosis and
treatment of auditory pathologies,
sleep and balance disorders; computer
software design, computer
programming, or maintenance of
computer software; providing
computer programs (as amended).
44 - Diagnosis and treatments for
auditory pathologies, sleep and balance
disorders; consulting services to
healthcare professionals regarding the
diagnosis and treatment of auditory
pathologies, sleep and balance
disorders; medical services; providing
medical information (as amended).

                                                                                    Page 21 of 30
             Case 20-11117-JTD             Doc 3   Filed 05/15/20   Page 41 of 110
                                           ATTACHMENT B-60



COMMENTS/DEADLINES: 07/25/2023
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
JAPAN
APP NO.: 2013050174
FILE DATE: 6/28/2013
REG NO.: 5683596
REG DATE: 7/4/2014                                                         Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; headphones; in-ear
headphones; electronic machines,
apparatus and their parts.
10 - Medical devices for diagnostics and
treating auditory pathologies, sleep
and balance disorders; medical
apparatus and instruments.
42 - Providing online application
software for use in the diagnosis and
treatment of auditory pathologies,
sleep and balance disorders (SAAS);
providing online application software
for use in connection with a portable
media player for the diagnosis and
treatment of auditory pathologies,
sleep and balance disorders; computer
software design, computer
programming, or maintenance of
computer software; providing
computer programs.
44 - Diagnosis and treatments for
auditory pathologies, sleep and balance
disorders; consulting services to
healthcare professionals regarding the
diagnosis and treatment of auditory
pathologies, sleep and balance
disorders; medical services; providing
medical information.
COMMENTS/DEADLINES: 07/04/2023
RENEWAL PERIOD OPENS
TRADEMARK: LEVO
MEXICO

                                                                                     Page 22 of 30
             Case 20-11117-JTD            Doc 3   Filed 05/15/20   Page 42 of 110
                                          ATTACHMENT B-60


APP NO.: 1389321
FILE DATE: 7/3/2013
REG NO.: 1400754
REG DATE: 9/27/2013                                                       Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and
headphones.
COMMENTS/DEADLINES: 07/03/2022
RENEWAL PERIOD OPENS
TRADEMARK: LEVO
MEXICO
APP NO.: 1389322
FILE DATE: 7/3/2013
REG NO.: 1400755
REG DATE: 9/27/2013                                                       Unknown
DESCRIPTION: 10 - Medical devices for
diagnostics and treating auditory
pathologies, sleep and balance
disorders.
COMMENTS/DEADLINES: 07/03/2022
RENEWAL PERIOD OPENS
TRADEMARK: LEVO
MEXICO
APP NO.: 1389324
FILE DATE: 7/3/2013
REG NO.: 1416130
REG DATE: 11/29/2013                                                      Unknown
DESCRIPTION: 42 - Software as a
service (SAAS) services featuring
software for use in the diagnosis and
treatment of auditory pathologies,
sleep and balance disorders; software
as a service (SAAS) services featuring
software for use in connection with a
portable media player for the diagnosis
and treatment of auditory pathologies,
sleep and balance disorders.
COMMENTS/DEADLINES: 07/03/2022
RENEWAL PERIOD OPENS
TRADEMARK: LEVO
MEXICO
APP NO.: 1389325

                                                                                    Page 23 of 30
             Case 20-11117-JTD            Doc 3   Filed 05/15/20   Page 43 of 110
                                          ATTACHMENT B-60


FILE DATE: 7/3/2013
REG NO.: 1400756
REG DATE: 9/27/2013                                                       Unknown
DESCRIPTION: 44 - Healthcare services,
namely, providing diagnosis and
treatments for auditory pathologies,
sleep and balance disorders; consulting
services to healthcare professionals
regarding the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders.
COMMENTS/DEADLINES: 07/03/2022
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
MEXICO
APP NO.: 1389317
FILE DATE: 7/3/2013
REG NO.: 1417798
REG DATE: 12/5/2013                                                       Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and
headphones.
COMMENTS/DEADLINES: 07/03/2022
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
MEXICO
APP NO.: 1389318
FILE DATE: 7/3/2013
REG NO.: 1400752
REG DATE: 9/27/2013                                                       Unknown
DESCRIPTION: 10 - Medical devices for
diagnostics and treating auditory
pathologies, sleep and balance
disorders.
COMMENTS/DEADLINES: 07/03/2022
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
MEXICO
APP NO.: 1389319
FILE DATE: 7/3/2013
REG NO.: 1416129
REG DATE: 11/29/2013                                                      Unknown

                                                                                    Page 24 of 30
             Case 20-11117-JTD             Doc 3   Filed 05/15/20   Page 44 of 110
                                           ATTACHMENT B-60


DESCRIPTION: 42 - Software as a
service (SAAS) services featuring
software for use in the diagnosis and
treatment of auditory pathologies,
sleep and balance disorders; software
as a service (SAAS) services featuring
software for use in connection with a
portable media player for the diagnosis
and treatment of auditory pathologies,
sleep and balance disorders.
COMMENTS/DEADLINES: 07/03/2022
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
MEXICO
APP NO.: 1389320
FILE DATE: 7/3/2013
REG NO.: 1400753
REG DATE: 9/27/2013                                                        Unknown
DESCRIPTION: 44 - Healthcare services,
namely, providing diagnosis and
treatments for auditory pathologies,
sleep and balance disorders; consulting
services to healthcare professionals
regarding the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders.
COMMENTS/DEADLINES: 07/03/2022
RENEWAL PERIOD OPENS
TRADEMARK: LEVO
SOUTH KOREA
APP NO.: 4520133617
FILE DATE: 7/2/2013
REG NO.: 450050232
REG DATE: 7/14/2014                                                        Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and
headphones.
10 - Medical devices for diagnostics and
treating auditory pathologies, sleep
and balance disorders.
42 - Software as a service (SAAS)
services featuring software for use in

                                                                                     Page 25 of 30
             Case 20-11117-JTD             Doc 3   Filed 05/15/20   Page 45 of 110
                                           ATTACHMENT B-60


the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software as a service (SAAS)
services featuring software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders.
44 - Healthcare services, namely,
providing diagnosis and treatments for
auditory pathologies, sleep and balance
disorders; consulting services to
healthcare professionals regarding the
diagnosis and treatment of auditory
pathologies, sleep and balance
disorders.
COMMENTS/DEADLINES: 07/14/2023
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
SOUTH KOREA
APP NO.: 4520133616
FILE DATE: 7/2/2013
REG NO.: 450050231
REG DATE: 7/14/2014                                                        Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and
headphones.
10 - Medical devices for diagnostics and
treating auditory pathologies, sleep
and balance disorders.
42 - Software as a service (SAAS)
services featuring software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software as a service (SAAS)
services featuring software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders.
44 - Healthcare services, namely,
providing diagnosis and treatments for

                                                                                     Page 26 of 30
             Case 20-11117-JTD             Doc 3   Filed 05/15/20   Page 46 of 110
                                           ATTACHMENT B-60


auditory pathologies, sleep and balance
disorders; consulting services to
healthcare professionals regarding the
diagnosis and treatment of auditory
pathologies, sleep and balance
disorders.
COMMENTS/DEADLINES: 07/14/2023
RENEWAL PERIOD OPENS
TRADEMARK: LEVO
URUGUAY
APP NO.: 446761
FILE DATE: 7/2/2013
REG NO.: 446761
REG DATE: 9/18/2014                                                        Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and
headphones.
10 - Medical devices for diagnostics and
treating auditory pathologies, sleep
and balance disorders.
42 - Software as a service (SAAS)
services featuring software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software as a service (SAAS)
services featuring software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders.
44 - Healthcare services, namely,
providing diagnosis and treatments for
auditory pathologies, sleep and balance
disorders; consulting services to
healthcare professionals regarding the
diagnosis and treatment of auditory
pathologies, sleep and balance
disorders.
COMMENTS/DEADLINES: 09/18/2023
RENEWAL PERIOD OPENS
TRADEMARK: OTOHARMONICS
URUGUAY

                                                                                     Page 27 of 30
             Case 20-11117-JTD             Doc 3   Filed 05/15/20   Page 47 of 110
                                           ATTACHMENT B-60


APP NO.: 446760
FILE DATE: 7/2/2013
REG NO.: 446760
REG DATE: 7/14/2014                                                        Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and
headphones.
10 - Medical devices for diagnostics and
treating auditory pathologies, sleep
and balance disorders.
42 - Software as a service (SAAS)
services featuring software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software as a service (SAAS)
services featuring software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders.
44 - Healthcare services, namely,
providing diagnosis and treatments for
auditory pathologies, sleep and balance
disorders; consulting services to
healthcare professionals regarding the
diagnosis and treatment of auditory
pathologies, sleep and balance
disorders.
COMMENTS/DEADLINES: 07/14/2023
RENEWAL PERIOD OPENS
TRADEMARK: LEVO
USA
APP NO.: 85983538
FILE DATE: 1/3/2013
REG NO.: 4713240
REG DATE: 3/31/2015                                                        Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment

                                                                                     Page 28 of 30
             Case 20-11117-JTD             Doc 3   Filed 05/15/20   Page 48 of 110
                                           ATTACHMENT B-60


of auditory pathologies, sleep and
balance disorders; earphones and
headphones.
10 - Medical devices for diagnostics and
treating auditory pathologies, sleep
and balance disorders.
42 - Software as a service (SAAS)
services featuring software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software as a service (SAAS)
services featuring software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders.

COMMENTS/DEADLINES: 03/31/2020
AFFIDAVIT OF USE OPENS
TRADEMARK: OTOHARMONICS
USA
APP NO.: 85983320
FILE DATE: 1/4/2013
REG NO.: 4700584
REG DATE: 3/10/2015                                                        Unknown
DESCRIPTION: 09 - Software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders; earphones and
headphones.
10 - Medical devices for diagnostics and
treating auditory pathologies, sleep
and balance disorders.
42 - Software as a service (SAAS)
services featuring software for use in
the diagnosis and treatment of
auditory pathologies, sleep and balance
disorders; software as a service (SAAS)
services featuring software for use in
connection with a portable media
player for the diagnosis and treatment
of auditory pathologies, sleep and
balance disorders.


                                                                                     Page 29 of 30
          Case 20-11117-JTD        Doc 3   Filed 05/15/20   Page 49 of 110
                                   ATTACHMENT B-60


COMMENTS/DEADLINES: 03/10/2020
AFFIDAVIT OF USE OPENS

                           Total                                               Unknown




                                                                             Page 30 of 30
             Case 20-11117-JTD           Doc 3   Filed 05/15/20    Page 50 of 110
                                         ATTACHMENT B-62


General Description                       Net book value of   Valuation     Current value of
                                          debtor’s interest   Method used   debtor’s interest
                                                              for current
                                                              value
Oregon Health & Science University        0.0                               Unknown
- TFI Non-Exclusive License Agreement
FDA Registration #10047780 effective      0.0                               Unknown
through 12/31/2020
Health Canada Medical Device              0.0                               Unknown
Certificate #139233 effective through
10/31/2020
ISO 13485:2016 issued by UL, LLC          0.0                               Unknown
effective through 2/24/2023
ISO 13485:2016 & EN ISO 13485:2016 issued
                                       0.0                                  Unknown
by UL, LLC effective through 2/24/2023
CE Mark CE Certificate Number: VTT-C-     0.0                               Unknown
11005-01-1171-512-14, effective
through 3/6/2025
Canadian Standards Group (CSA) –          0.0                               Unknown
Annual Compliance ID#4840158,
effective through 3/6/2021- unpaid as
of 4/30/20
Apple Developer License Fee effective     0.0                               Unknown
through 9/23/2020
HIBCC License #B400, effective            0.0                               Unknown
permanently
Salesforce License #02277006 effective    0.0                               Unknown
3/1/20-5/31/20 – unpaid as of 4/30/20
Thinkific (online training platform)      0.0                               Unknown
License good through 12/9/20
Adobe Acrobat Pro & Creative Cloud        0.0                               Unknown
Software License effective through
6/25/20
Zapier- software license, effective       0.0                               Unknown
through 1/17/2021
BK Precision 2190D recalibration good     0.0                               Unknown
through 11/5/2020
Audio Analyzer recalibration good         0.0                               Unknown
through 1/18/2021
Ear Simulator recalibration good          0.0                               Unknown
through 2/1/2021

                                 Total                  0.0                            Unknown




                                                                                       Page 1 of 1
            Case 20-11117-JTD             Doc 3        Filed 05/15/20     Page 51 of 110
                                             Attachment B-77


Who Received         Description                       Date of          Total amount   Relationship
Transfer                                               Transfer         or value       to Debtor

Due North
Innovation
 Federal ID 81-                                                                        Insider Company
                                                                                       (primarily owned by
1385571              Payments Made by Otoharmonics for Due North
                                                                                       Michael Baker- former CEO
1631 NE Broadway     liabilities                                                        and Brenda Edin-
Ste 614                                                                                former CMO)
Portland, OR 97232
(this address is a
guess)
                     Software                          02/17/2016       748.33
                     Expenses owed by Due North        01/01/2017       719.75
                     HJ Expenses                       02/10/2017       74.09
                     KC Reimbursement                  02/10/2017       42.85
                     HJ Expenses                       02/24/2017       57.44
                     HJ Expenses                       03/14/2017       57.44
                     HJ Expenses                       04/13/2017       54.60
                     Expense Reports HJ and KC         11/03/2017       54.60
                     Expense Reports HJ and KC         11/17/2017       17.99
                     Expense Reports HJ and KC         11/17/2017       54.60
                     HJ Expenses                       12/15/2017       54.60
                     DN portion of Chris' birthday
                     gift                              12/27/2017       20.00
                     HJ Expenses                       12/29/2017       54.60
                     Quickbooks                        03/21/2018       50.00
                     HJ Expenses                       04/30/2018       57.90
                     Quickbooks                        05/14/2018       40.00
                     HJ Payroll correction             05/31/2018       64.60
                     Training/Memberships              06/06/2018       725.00
                     Quickbooks                        06/13/2018       40.00
                     MSFT                              06/18/2018       88.00
                     HJ Expenses Due North             06/30/2018       31.00
                     HJ Expenses Due North             06/30/2018       71.00
                     HJ Expenses Due North             07/31/2018       78.12
                     Quickbooks                        07/31/2018       60.00
                     Radix Accounting - Accounting
                     Fees                              08/08/2018       613.50
                     PDX/Mult 2017 Extension           08/20/2018       200.00
                     Quickbooks                        08/31/2018       60.00
                     Radix Accounting - Interim bill
                     for tax preparation Form 1065     08/31/2018       976.81
                     HJ Expenses Due North             08/31/2018       70.33
                     HJ Expenses Due North             09/07/2018       73.18
                     Radix Accounting - Final
                     Payment for 2017 Due North
                     Taxes                             09/13/2018       728.11
                     Quickbooks                        09/30/2018       60.00



                                                                                            Page 1 of 10
            Case 20-11117-JTD            Doc 3        Filed 05/15/20     Page 52 of 110
                                           Attachment B-77


                     Purchase of Assets for Due
                     North                            10/02/2018       1,569.97
                     Quickbooks                       10/31/2018       60.00
                     Tax Prep fees for 2017           11/13/2018       918.25
                     MSFT                             11/19/2018       200.00
                     MSFT                             11/19/2018       48.00
                     Quickbooks                       11/30/2018       259.00
                     MSFT                             12/18/2018       200.00
                     MSFT                             12/18/2018       48.00
                     QB                               12/31/2018       60.00
                     MSFT                             01/17/2019       48.00
                     MSFT                             01/17/2019       162.67
                     Quickbooks                       01/31/2019       60.00
                     Miscellaneous Debit IRS 1099-
                     MISC E-FILE 6504851128 CA
                     #5358                            02/01/2019       16.47
                                                      TOTAL            9,748.80


Cori2, Inc.
 Federal ID 81-
1006237
1631 NE Broadway     Payments Made by Otoharmonics for Cori2 liabilities
Ste 614                                                                                      Insider Company
Portland, OR 97232                                                                           (primarily owned by Michael
(this address is a                                                                           Baker
guess)                                                                                       former CEO)
                     Oregon Business Filing           02/03/2016                   275.00
                     Delaware Division of
                     Corporation                      02/16/2016                    50.00
                     Software for Cori2               02/17/2016                   748.33
                     Repayment to Otoharmonics
                     from Cori2                       08/31/2016                   -325.00
                     KC reimbursement                 02/10/2017                      6.65
                     KC reimbursement                 02/10/2017                      5.25
                     JS Reimbursement                 02/24/2017                   104.00
                     CORI2 business cards             03/07/2017                   148.00
                     Payment for expenses covered
                     by oto                           03/29/2017                   -263.90
                     CORIs portion of Ranorex
                     software expense                 04/30/2017                   -748.33
                     Health Insurance Cori2           11/14/2017                   549.75
                     CN Health ins from 2017 to
                     Cori2                            01/01/2018                  4,059.52
                     CN Health Insurance to Cori2     01/01/2018                   607.96
                     CN Health Insurance to Cori2     02/28/2018                   607.96
                     CN Health Insurance to Cori2     03/31/2018                   607.96
                     CN Health Insurance to Cori2     04/30/2018                   607.96
                     Century Link                     05/07/2018                   129.81
                     Century Link for Cori 2Account
                     No. 503-494-8311                 05/27/2018                   194.25
                     CN Health Insurance to Cori2     05/31/2018                   607.96


                                                                                                  Page 2 of 10
            Case 20-11117-JTD              Doc 3        Filed 05/15/20     Page 53 of 110
                                            Attachment B-77


                      Century Link for Cori 2Account
                      No. 503-494-8311                  06/08/2018                   66.60
                      State of OR annual registration
                      Fee for Cori2                     06/11/2018                  275.00
                      Quickbooks                        06/13/2018                   40.00
                      Quickbooks                        06/21/2018                   50.00
                      CN Health Insurance to Cori2      06/30/2018                  607.96
                      Century Link for Cori 2Account
                      No. 503-494-8311                  07/09/2018                  194.25
                      CN Health Insurance to Cori2      07/31/2018                  607.96
                      Quickbooks                        07/31/2018                   60.00
                      Century Link for Cori 2Account
                      No. 503-494-8311                  08/07/2018                  129.22
                      Radix Accounting Tax
                      Preparation 2017                  08/08/2018                 1,192.87
                      Multnomah/Portland Tax for
                      Cori2                             08/20/2018                  200.00
                      Century Link for Cori 2Account
                      No. 503-494-8311                  08/27/2018                   65.69
                      Intuit QB                         08/31/2018                   60.00
                      CN Health Insurance to Cori2      08/31/2018                  607.96
                      CN Health Insurance to Cori2      09/30/2018                  607.96
                      Qickbooks                         09/30/2018                   60.00
                      Century Link                      10/31/2018                  129.12
                      Quickbooks                        10/31/2018                   60.00
                      CN Health Insurance to Cori2      10/31/2018                  607.96
                      Century Link for Cori 2Account
                      No. 503-494-8311                  11/06/2018                   67.40
                      Prep fees for 2017                11/13/2018                 1,033.89
                      CN Health Insurance to Cori2      11/30/2018                  607.96
                      Quickbooks                        11/30/2018                   60.00
                      MSFT                              12/07/2018                   25.00
                      Century Link for Cori 2Account
                      No. 503-494-8311                  12/07/2018                   68.00
                      MSFT                              12/07/2018                   55.00
                      Quickbooks                        12/31/2018                   60.00
                      MSFT                              01/07/2019                   63.71
                      MSFT                              01/07/2019                     0.84
                      Quickbooks                        01/31/2019                   60.00
                      MSFT                              02/01/2019                   10.98
                                                                TOTAL         15,708.46


Baker Consulting
Group, LLP- Federal
ID XX-XXXXXXX
1631 NE Broadway      Payments Made by Otoharmonics for Baker Consulting
Ste 614               Group liabilities                                                       Insider Company
Portland, OR 97232                                                                            (primarily owned by Michael
(this address is a                                                                            Baker
guess)                                                                                        former CEO)
                      Expenses                          04/25/2015       -125.27


                                                                                                   Page 3 of 10
Case 20-11117-JTD            Doc 3          Filed 05/15/20     Page 54 of 110
                               Attachment B-77


       2 GoPro HERO4 Silvers, 2
       GoPro Jaws Clamp Mounts              09/14/2015       869.96
       Expenses DN                          11/12/2015       135.00
       XPLANE Check for BG                  12/03/2015       93.18
       Services due from BG- MC
       consultant                           12/30/2015       2,000.00
       to reclassify balance due from
       BG from 2015 for Shelby's
       health insurance portion that
       Otoharmonics paid                    01/01/2016       50.50
       Split bill                           01/09/2016       350.00
       Baker Group Portion (Shelby)         01/11/2016       494.70
       DeeAnn Nelson payment                01/26/2016       -350.00
       Hot Pot reimbursement                01/26/2016       -93.18
       Case for MacBook Pro for
       Shelby                               02/09/2016       42.48
       Shelby's MacBook pro case            02/09/2016       -44.99
       Baker Group Portion (Kevin,
       Chris, Shelby)                       02/12/2016       3,039.15
       Otoharmonics expense
       reimbursed to Kevin through
       Baker Group payroll                  02/12/2016       -37.00
       automated software testing -
       specifically purchased for Due
       North/CORI2/OTO                      02/17/2016       748.34
       BG Employees Health
       Insurance                            03/03/2016       -3,036.34
       Jennifer Tiemann reimbursed
       through BG for nails for photos
       for Oto                              03/16/2016       -25.00
       To correct payment                   04/05/2016       -0.30
       Atlasta: locks for records
       storage in office - half due to
       BG                                   04/07/2016       -127.50
       KC Expenses                          04/08/2016       -37.60
       Paid for DN tax liability for 2015   04/18/2016       150.00
       Services due from BG- MC
       consultant                           04/29/2016       2,000.00
       Services due from BG- LC
       consultant                           05/02/2016       2,500.00
       expense included in BG invoice
       to Cedars, reimbursed to BG          05/27/2016       313.85
       expense included in BG invoice
       to Cedars, reimbursed to BG          05/27/2016       346.82
       BG portion                           06/10/2016       1,484.10
       Otoharmonics expenses
       reimbursed through Baker
       Group payroll to Kevin
       Crawford                             07/01/2016       -25.47
       Hannah's Expense Report -
       Cell Phone Bill                      07/29/2016       55.96
       Kevin Crawford reimbursed
       through payroll from BG              07/29/2016       -119.95
       Hannah Jones expense
       reimbursement - cell phone bill      08/26/2016       55.97
       Expenses reimbursed to Kevin
       Crawford through Baker Group         09/09/2016       -32.02
       bg portion                           09/10/2016       494.70
       DN portion                           10/03/2016       150.00
       Hannah Jones expense report -
       Due North expenses                   10/21/2016       126.88
       DN portion                           10/27/2016       200.00

                                                                                Page 4 of 10
Case 20-11117-JTD            Doc 3         Filed 05/15/20     Page 55 of 110
                               Attachment B-77


       HJ Expenses                         11/18/2016       55.95
       KC Expenses                         11/18/2016       -144.15
       DN portion                          12/02/2016       275.00
       HJ Expenses                         12/16/2016       55.95
       OTO paid for Baker Group
       Starfish expenses                   12/21/2016       16,000.00
       Services due from BG- MC
       consultant                          12/31/2016       1,250.00
       Due North Expenses                  01/01/2017       -719.75
       To reclassify a 2016 debit as
       an OTO expense. This was
       incorrectly recorded intitally as
       a BG expense.                       01/01/2017       -748.34
       Health Insurance for CN             01/10/2017       549.75
       Uruguay Consultants BG
       portion per MJB                     01/31/2017       1,250.00
       Uruguay Consultants BG
       portion per MJB                     02/28/2017       1,250.00
       Uruguay Consultants BG
       portion per MJB                     03/31/2017       1,250.00
       Uruguay Consultants BG
       portion per MJB                     04/30/2017       1,250.00
       Uruguay Consultants BG
       portion per MJB                     05/01/2017       1,250.00
       Uruguay Consultants BG
       portion per MJB                     06/15/2017       1,250.00
       Oregon BEST meeting - paid
       by Otoharmonics                     07/07/2017       43.80
       Telephone Trf W/D to Baker
       Group                               07/28/2017       8,000.00
       Uruguay Consultants BG
       portion per MJB                     07/31/2017       1,250.00
       To record SN hours worked on
       Otoharmoncis projects.              07/31/2017       -259.62
       Uruguay Consultants BG
       portion per MJB                     08/15/2017       1,250.00
       To record SN hours worked on
       Otoharmoncis projects.              08/31/2017       -538.46
       Uruguay Consultants BG
       portion per MJB                     09/15/2017       1,250.00
       To record SN hours worked on
       Otoharmoncis projects.              09/30/2017       -64.91
       Telephone Trf W/D to Baker
       Group                               10/10/2017       5,000.00
       Uruguay Consultants BG
       portion per MJB                     10/15/2017       1,250.00
       Telephone Trf W/D to Baker
       Group                               10/20/2017       6,000.00
       Telephone Trf W/D to Baker
       Group                               10/25/2017       1,200.00
       Telephone Trf W/D to Baker
       Group                               10/25/2017       1,000.00
       Telephone Trf W/D to Baker
       Group                               10/30/2017       1,000.00
       To record SN hours worked on
       Otoharmonics projects.              10/31/2017       -115.40
       Telephone Trf W/D to Baker
       Group                               11/02/2017       10,000.00
       Telephone Trf W/D to Baker
       Group                               11/13/2017       1,000.00
       otoharmonics covered BG
       portion for 11/1/17 bill            11/14/2017       549.75
       Uruguay Consultants BG
       portion per MJB                     11/15/2017       1,250.00
       Telephone Trf W/D                   11/15/2017       1,800.00


                                                                               Page 5 of 10
           Case 20-11117-JTD             Doc 3         Filed 05/15/20     Page 56 of 110
                                              Attachment B-77


                    Expenses                           11/17/2017       26.00
                    Baker portion                      12/15/2017       1,250.00
                    To record SN hours worked on
                    Otoharmoncis projects.             01/01/2018       5,488.06
                    Telephone Trf W/D to Baker
                    Group                              01/18/2018       2,000.00
                    Telephone Trf W/D to Baker
                    Group                              01/22/2018       1,000.00
                    Telephone Trf W/D to Baker
                    Group                              02/08/2018       5,000.00
                    Telephone Trf W/D to Baker
                    Group                              02/09/2018       4,000.00
                    Telephone Trf W/D to Baker
                    Group                              02/22/2018       10,000.00
                    Telephone Trf Dep to
                    Otoharmonics                       03/08/2018       -3,200.00
                    Telephone Trf W/D to Baker
                    Group                              03/23/2018       7,000.00
                    Baker Group expenses paid by
                    OTO                                03/30/2018       6,688.50
                    Baker Group expenses paid by
                    OTO                                03/31/2018       3,000.00
                    Baker Group expenses paid by
                    OTO                                04/23/2018       2,000.00
                    Telephone Trf W/D to Baker
                    Group                              04/30/2018       1,000.00
                    Telephone Trf W/D to Baker
                    Group                              04/30/2018       2,000.00
                    Telephone Trf W/D to Baker
                    Group                              05/04/2018       8,000.00
                    Baker Group Portion of Leo
                    Cecilia                            05/15/2018       1,250.00
                    Payment to Baker Group CC          05/18/2018       4,800.00
                    Unknown use of funds               05/22/2018       2,000.00
                    Baker Group American
                    Express Payment for all OTO
                    expenses - the AMEX is Due
                    North                              06/06/2018       -703.65
                    Telephone Trf W/D to Baker
                    Group Cash Account                 07/06/2018       2,500.00
                    Baker Group Starfish Invoice
                    213559                             07/18/2018       1,932.00
                    Davinci Digital January - July -
                    Invoices put into OTO that
                    were actually Baker Group          07/31/2018       8,232.00
                    Davinci Digital Monthly            08/04/2018       1,176.00
                    Davinci Digital Monthly            09/01/2018       1,176.00
                    Payment made by BG to New
                    York Hearing Associates for
                    Seth Weible                        09/26/2018       -3,000.00
                    Enterprise Support IT - Remote     10/01/2018       1,176.00
                    Sudeshna Dutta Wages from
                    Baker Group                        12/31/2018       -5,488.06
                    Columbia Bank Credit Card          06/13/2019       5.48
                                                       TOTAL            146,894.87


QView Health Inc.
Federal ID 81-
1257941             Payments Made by Otoharmonics for QView Health Inc.              Insider Company
1631 NE Broadway    liabilities

                                                                                           Page 6 of 10
            Case 20-11117-JTD             Doc 3      Filed 05/15/20   Page 57 of 110
                                           Attachment B-77


Ste 614                                                                              (primarily owned by Michael
Portland, OR 97232                                                                   Baker
                                                                                     former CEO)
                     Oregon Secretary of State       02/03/2016            275.00
                     Delaware Division of
                     Corporation                     02/16/2016             50.00
                     HJ Expenses                     07/01/2016             12.00
                     HJ Expenses                     07/29/2016             11.00
                     HJ Expenses                     08/12/2016            119.61
                     check from QView to clear due
                     to/from account                 09/22/2016            -325.00
                     HJ Expenses                     11/04/2016             20.58
                     HJ Expenses                     11/04/2016             37.82
                     HJ Expenses                     02/24/2017             11.00
                     HJ Expenses                     03/14/2017               6.00
                     HJ Expenses                     03/29/2017            -212.01
                     HJ Expenses                     04/03/2017             13.00
                     HJ Expenses                     04/30/2017             -19.00
                     HJ Expenses                     05/05/2017             15.00
                     HJ Expenses                     05/31/2017             -15.00
                     Quickbooks                      09/07/2017             25.00
                     Quickbooks                      10/10/2017             25.00
                     Quickbooks                      11/06/2017             25.00
                     HJ Expenses                     11/17/2017             74.00
                     Quickbooks                      12/06/2017             25.00
                     HJ Expenses                     12/15/2017             11.00
                     HJ Expenses                     12/15/2017             11.00
                     HJ Expenses                     12/15/2017               3.00
                     HJ Expenses                     12/29/2017             15.00
                     HJ Expenses                     12/29/2017             11.00
                     HJ Wages                        01/01/2018          61,484.62
                     Quickbooks                      01/08/2018             25.00
                     HJ Salary to Qview              01/31/2018           5,475.46
                     Quickbooks                      02/06/2018             25.00
                     HJ Salary to Qview              02/28/2018           5,475.46
                     HJ Salary to Qview              03/31/2018           5,475.46
                     Quickbooks                      04/16/2018             25.00
                     HJ Salary to Qview              04/30/2018           5,475.46
                     Wire Transfer Fee Qview         05/15/2018             25.00
                     HJ Expenses Qview               05/31/2018             38.75
                     HJ Expenses Qview               05/31/2018             60.00
                     HJ Salary Qview                 05/31/2018           5,475.46
                     Quickbooks                      06/18/2018             25.00
                     HJ Salary & Health Ins to
                     Qview                           06/30/2018           6,091.98
                     HJ Expenses Qview               06/30/2018             34.00
                     Quickbooks                      07/31/2018             60.00
                     HJ Expenses Qview               07/31/2018             21.00


                                                                                          Page 7 of 10
Case 20-11117-JTD            Doc 3     Filed 05/15/20   Page 58 of 110
                              Attachment B-77


       HJ Expenses Qview               07/31/2018               5.00
       HJ Salary & Health Ins to
       Qview                           07/31/2018           6,091.98
       Radix Accounting- accounting
       fees                            08/08/2018            419.00
       PDX/Mult Extension 2017         08/20/2018            200.00
       Radix Accounting- preliminary
       tax fees                        08/27/2018            152.52
       HJ Salary & Health Ins to
       Qview                           08/30/2018           6,091.98
       HJ Expenses Qview               08/31/2018             89.31
       Quickbooks                      08/31/2018             60.00
       Quickbooks                      09/30/2018             60.00
       HJ Salary & Health Ins to
       Qview                           09/30/2018           6,091.98
       New Egg IT Supplies for Qview   10/02/2018            122.07
       Router for Qview                10/02/2018             65.99
       My Corporation Fees for Qview   10/04/2018            150.00
       CN registration for - NAHQ      10/08/2018            899.00
       TL registration for - NAHQ      10/29/2018            249.00
       HJ Health Insurance             10/31/2018            616.52
       Quickbooks                      10/31/2018             60.00
       MSFT                            11/12/2018             90.00
       Prep fees for 2017              11/13/2018           2,081.29
       MSFT                            11/19/2018               5.00
       MSFT                            11/19/2018             85.00
       HJ Health Insurance             11/30/2018            616.52
       Quickbooks                      11/30/2018             60.00
       MSFT                            12/19/2018             85.00
       MSFT                            12/19/2018               5.00
       CN Health Insurance             12/31/2018            607.96
       HJ Health Insurance             12/31/2018            616.52
       QB                              12/31/2018             60.00
       HIMSS                           01/02/2019            925.00
       Apple                           01/14/2019           1,947.00
       MSFT                            01/22/2019             62.74
       MSFT                            01/22/2019               5.00
       HIMSS                           01/22/2019            825.00
       Quickbooks                      01/31/2019             60.00
       HJ and CN Health Insurance      01/31/2019           1,335.74
       Tracker 1099 Fee                02/01/2019               5.49
       HJ and CN Health Insurance      02/28/2019           1,243.44
       HJ and CN Health Insurance      03/31/2019           1,243.45
       HJ and CN Health Insurance      04/30/2019           1,243.45


       HJ and CN Health Insurance      05/31/2019           1,243.45
       HJ and CN Health Insurance      06/30/2019           1,243.45
       BE, HJ and CN Health
       Insurance                       07/31/2019           2,530.70




                                                                         Page 8 of 10
Case 20-11117-JTD        Doc 3       Filed 05/15/20   Page 59 of 110
                              Attachment B-77


       BE, HJ and CN Health
       Insurance                      08/31/2019           2,530.70
       MSFT                           09/23/2019            310.41
       MSFT                           09/23/2019              29.00
       BE, HJ and CN Health
       Insurance                      09/30/2019           2,530.70
       BE, HJ and CN Health
       Insurance                      10/31/2019           2,530.70
       BE, HJ and CN Health
       Insurance                      11/30/2019           2,530.70
                                      TOTAL            145,630.41


       TOTAL ALL COMPANIES                             $ 317,982.54




                                                                       Page 9 of 10
Case 20-11117-JTD   Doc 3   Filed 05/15/20   Page 60 of 110
                     Attachment B-77




                                                              Page 10 of 10
                                         Case 20-11117-JTD                     Doc 3              Filed 05/15/20         Page 61 of 110
  Fill in this information to identify the case:

  Debtor name     Otoharmonics Corporation
  United States Bankruptcy Court for the:                                     District of         DE
                                                                                            (State)

  Case number (If known):
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing
  Official Form 206D
  Schedule D: Creditors Who Have Claims Secured by Property                                                                                                              12/15
  Be as complete and accurate as possible.

 1.    Do any creditors have claims secured by debtor’s property?
          No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.

  Part 1:        List Creditors Who Have Secured Claims
                                                                                                                                  Column A                Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
      secured claim, list the creditor separately for each claim.                                                                 Amount of claim         Value of collateral
                                                                                                                                  Do not deduct the value that supports this
                                                                                                                                  of collateral.          claim

2.1   Creditor’s name                                             Describe debtor’s property that is subject to a lien
       Cedars-Sinai Medical Center                                All inventory, accounts, equipment,                             $       801,324.64       $   801,324.64
                                                                                                                                                               Unknown
       Creditor’s mailing address                                 intangibles (patents and trademarks),
       8700 Beverly Boulevard                                     personal property, books and records, etc.
       Los Angeles, CA 90048                                      Describe the lien
                                                                   Secured Promissory Notes and Interest
       Creditor’s email address, if known                         Is the creditor an insider or related party?
        pamela.collingwood@cshs.org                                   No
                                                                      Yes
       Date debt was incurred        6/2019-4/2020                Is anyone else liable on this claim?
                                                                      No
       Last 4 digits of account
       number                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H).

       Do multiple creditors have an interest in the              As of the petition filing date, the claim is:
       same property?                                             Check all that apply.
           No                                                         Contingent
           Yes. Specify each creditor, including this creditor,       Unliquidated
              and its relative priority.
                                                                      Disputed




2.2   Creditor’s name                                             Describe debtor’s property that is subject to a lien
                                                                                                                                  $                        $
       Creditor’s mailing address


                                                                  Describe the lien

       Creditor’s email address, if known                         Is the creditor an insider or related party?
                                                                      No
       Date debt was incurred                                         Yes
       Last 4 digits of account                                   Is anyone else liable on this claim?
       number                                                         No
                                                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H).
       Do multiple creditors have an interest in the
                                                                  As of the petition filing date, the claim is:
       same property?
                                                                  Check all that apply.
           No                                                        Contingent
           Yes. Have you already specified the relative               Unliquidated
              priority?
                                                                      Disputed
              No. Specify each creditor, including this
                  creditor, and its relative priority.



                Yes. The relative priority of creditors is
                    specified on lines
 3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                      $   801,324.64
       Page, if any.                                                                                                                                       page 1 of 1
                                                                                                                                                        American LegalNet, Inc.
                                                                                                                                                        www.FormsWorkFlow.com
      Official Form 206D                             Schedule D: Creditors Who Have Claims Secured by Property
                                 Case 20-11117-JTD                  Doc 3             Filed 05/15/20           Page 62 of 110
    Fill in this information to identify the case:

   Debtor           Otoharmonics Corporation
   United States Bankruptcy Court for the:                             District of   DE
                                                                                     (State)
   Case number
    (If known)
                                                                                                                                      Check if this is an
                                                                                                                                       amended filing
  Official Form 206E/F
  Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                 12/15
  Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
  unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
  on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
  (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
  the Additional Page of that Part included in this form.

 Part 1:         List All Creditors with PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
         No. Go to Part 2.
         Yes. Go to line 2.

 2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
    3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                               Total claim        Priority amount
2.1 Priority creditor’s name and mailing address             As of the petition filing date, the claim is: $        3,250.00     $     3,250.00
                                                             Check all that apply.
     Matthew Lopez
                                                                Contingent
     11352 Kelly Ln                                             Unliquidated
     Los Alamitos, CA 90720                                     Disputed
     Date or dates debt was incurred                         Basis for the claim:
     2/2020 - 4/2020                                        Commissions
    Last 4 digits of account
                                                             Is the claim subject to offset?
     number                                                       No
    Specify Code subsection of PRIORITY unsecured                Yes
    claim: 11 U.S.C. § 507(a) (4)

2.2 Priority creditor’s name and mailing address             As of the petition filing date, the claim is: $         150.00      $       150.00
                                                             Check all that apply.
     Oregon Department of Revenue
                                                                Contingent
     PO Box 14950                                                Unliquidated
     Salem, OR 97309-0950                                        Disputed
     Date or dates debt was incurred                         Basis for the claim:
     4/30/2020                                              Minimum Tax Due 2019
    Last 4 digits of account
                                                             Is the claim subject to offset?
     number         9 4 2 1                                       No
    Specify Code subsection of PRIORITY unsecured                Yes
    claim: 11 U.S.C. § 507(a) (8)

2.3 Priority creditor’s name and mailing address             As of the petition filing date, the claim is: $         200.00      $       200.00
                                                             Check all that apply.
     City of Portland Revenue Bureau
                                                                Contingent
     111 SW Columbia St, Suite 600                              Unliquidated
     Portland, OR 97201-5840                                    Disputed
     Date or dates debt was incurred                         Basis for the claim:
     4/30/2020                                              Minimum Tax Due 2019
    Last 4 digits of account
                                                             Is the claim subject to offset?
     number         1 5 9 6
                                                                  No
    Specify Code subsection of PRIORITY unsecured                Yes
    claim: 11 U.S.C. § 507(a) (8)
                                                                                                                                         page 1 of 23
                                                                                                                                American LegalNet, Inc.
                                                                                                                                www.FormsWorkFlow.com
  Official Form 206E/F                               Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                 Page 1 of 31
                                 Case 20-11117-JTD
                 Otoharmonics Corporation
                                                                    Doc 3          Filed 05/15/20              Page 63 of 110
  Debtor                                                                                              Case number (if known)
                  Name


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

  3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
      unsecured claims, fill out and attach the Additional Page of Part 2.
                                                                                                                                   Amount of claim

3.1   Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:     $                5,000
                                                                             Check all that apply.
       AC Tinnitus, Hyperacusis and Balance Center Inc.
                                                                                 Contingent
       1776 South Queen Street                                                   Unliquidated
                                                                                 Disputed
       York, PA 17403
                                                                             Basis for the claim:    Potential Refund
                                                                                                     Claims
                                                 12/18/18,                   Is the claim subject to offset?
      Date or dates debt was incurred            2/7/19                          No
                                                                                 Yes
      Last 4 digits of account number

3.2
      Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:     $              2,000.00
                                                                             Check all that apply.
       Advanced Hearing Providers
                                                                                 Contingent
       18801 SW Martinazzi Ave Suite 200                                         Unliquidated
                                                                                 Disputed
       Tualatin, OR 97062
                                                                             Basis for the claim:    Potential Refund
                                                                                                     Claims
      Date or dates debt was incurred            3/11/2020                   Is the claim subject to offset?
                                                                                 No
      Last 4 digits of account number
                                                                                 Yes
3.3
      Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:     $              1,782.32
                                                                             Check all that apply.
       Allstream
                                                                                 Contingent
       PO Box 2966                                                               Unliquidated
       Milwaukee, WI 53201-2966                                                  Disputed
                                                                             Basis for the claim:    IT Services/Interest
      Date or dates debt was incurred            12/4/19-3/31/20             Is the claim subject to offset?
                                                                                 No
      Last 4 digits of account number            5 6 1 7
                                                                                 Yes

3.4
      Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:     $                8,140
                                                                             Check all that apply.
       Amplifon
                                                                                 Contingent
       Fifth Street Towers, South 5th St, Ste 2300                               Unliquidated
                                                                                 Disputed
       Minneapolis, MN 55446
                                                                             Basis for the claim:    RMA Return
      Date or dates debt was incurred            7/19 - 12/19                Is the claim subject to offset?
                                                                                 No
      Last 4 digits of account number
                                                                                 Yes
3.5   Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:     $              2,775.00
                                                                             Check all that apply.
       Apple
                                                                                 Contingent
       PO Box 846095                                                             Unliquidated
       Dallas, TX 75284-6095                                                     Disputed
                                                                             Basis for the claim:    Inventory
                                                                                                     Purchases
      Date or dates debt was incurred            2/2020                      Is the claim subject to offset?
                                                                                 No
      Last 4 digits of account number            7 2 8 4
                                                                                 Yes
3.6   Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:     $                2,500
                                                                             Check all that apply.
       Associates of Otolaryngology, P.C.
                                                                                 Contingent
       850 E Harvard Ave Ste 525                                                 Unliquidated
       Denver, CO 80210                                                          Disputed

                                                                                                                                           American LegalNet, Inc.
                                                                                                                                           www.FormsWorkFlow.com
      Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                            Page 2 of 31
                         Case 20-11117-JTD      Doc 3BasisFiled
                                                           for the 05/15/20       Page
                                                                   claim: Potential      64 of 110
                                                                                    Refund
                                                                           Claims
Date or dates debt was incurred   4/19/19             Is the claim subject to offset?
                                                          No
Last 4 digits of account number
                                                          Yes
                                                                                                        page 3 of 23




                                                                                                     American LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
Official Form 206E/F                Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                      Page 3 of 31
                               Case 20-11117-JTD
                 Otoharmonics Corporation
                                                              Doc 3      Filed 05/15/20              Page 65 of 110
  Debtor                                                                                    Case number (if known)
                 Name



 Part 2:      Additional Page


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3.7    Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:     $             2,200.00
                                                                   Check all that apply.
       Audiology Associates of Greeley, Inc.
                                                                       Contingent
                                                                       Unliquidated
       4675 West 20th Street Rd Suite A                                Disputed
                                                                       Liquidated and neither contingent nor
       Greeley, CO 80634                                               disputed
                                                                   Basis for the claim:    RMA Return

       Date or dates debt was incurred            9/17/2018        Is the claim subject to offset?
                                                                       No
       Last 4 digits of account number                                 Yes


3.8    Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:     $              20,000
                                                                   Check all that apply.
       Auditory Processing Center                                      Contingent
                                                                       Unliquidated
       5900 Sepulveda Blvd. Suite 335                                  Disputed
       Sherman Oaks, CA 91411
                                                                   Basis for the claim:    Potential Refund
                                                                                           Claims
       Date or dates debt was incurred            3/24/2020        Is the claim subject to offset?
                                                                       No
       Last 4 digits of account number                                 Yes


3.9    Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:     $             5,000.00
                                                                   Check all that apply.
       Becker ENT Center                                               Contingent
                                                                       Unliquidated
       1001 Sheppard Rd                                                Disputed
       Voorhees, NJ 8043
                                                                   Basis for the claim:    Potential Refund
                                                                                           Claims
       Date or dates debt was incurred         5/24/18, 1/23/19    Is the claim subject to offset?
                                                                       No
       Last 4 digits of account number
                                                                       Yes


3. 10 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:     $             5,000.00
                                                                   Check all that apply.
       Boston Audiology Consultants                                    Contingent
                                                                       Unliquidated
       266 Cabot Street                                                Disputed
       Beverly, MA 1915
                                                                   Basis for the claim:    Potential Refund
                                                                                           Claims
       Date or dates debt was incurred         2/6/19, 3/29/19     Is the claim subject to offset?
                                                                       No
       Last 4 digits of account number
                                                                       Yes



3. 11 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:     $             2,500.00
                                                                   Check all that apply.
       Calvert Hearing Care                                        x   Contingent
                                                                       Unliquidated
       2645 Arapaho Rd #121                                            Disputed
       Garland, TX 75044
                                                                   Basis for the claim:    Potential Refund
                                                                                           Claims
       Date or dates debt was incurred            10/1/2018        Is the claim subject to offset?
                                                                                                                                American LegalNet, Inc.
                                                                                                                                www.FormsWorkFlow.com
      Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                 Page 4 of 31
                         Case 20-11117-JTD      Doc 3    No
                                                           Filed 05/15/20       Page 66 of 110
 Last 4 digits of account number
                                                          Yes
                                                                                                    page 4 of 23




                                                                                                 American LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
Official Form 206E/F                Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                  Page 5 of 31
                                Case 20-11117-JTD
                  Otoharmonics Corporation
                                                               Doc 3        Filed 05/15/20              Page 67 of 110
     Debtor                                                                                    Case number (if known)
                  Name



 Part 2:       Additional Page


     Copy this page only if more space is needed. Continue numbering the lines sequentially from the                        Amount of claim
     previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3. 12 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             5,000.00
                                                                      Check all that apply.
        Cedar Audiology
                                                                          Contingent
                                                                          Unliquidated
        5010 Mayfield Rd. Suite 116                                       Disputed
                                                                          Liquidated and neither contingent nor
        Lyndhurst, OH 44124                                               disputed
                                                                      Basis for the claim:    RMA Return

        Date or dates debt was incurred            11/9/2018          Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number                                   Yes


3.13    Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             2,500.00
                                                                      Check all that apply.
        Cedars- Sinai Medical Group                                       Contingent
                                                                          Unliquidated
        8635 W 3rd St #590                                                Disputed
        Los Angeles, CA 90048
                                                                      Basis for the claim:    Potential Refund
                                                                                              Claims
        Date or dates debt was incurred              5/14/18          Is the claim subject to offset?
                                                                      x   No
        Last 4 digits of account number                                   Yes


3. 14 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $         9,191,940.81
                                                                      Check all that apply.
        Cedars-Sinai Medical Center                                       Contingent
                                                                          Unliquidated
        8700 Beverly Boulevard                                            Disputed
        Los Angeles, CA 90048
                                                                      Basis for the claim:    Notes/Interest
        Date or dates debt was incurred         2/1/15 - 6/11/18      Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes


3.      Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             2,500.00
                                                                      Check all that apply.
        Center for Better Hearing                                         Contingent
                                                                          Unliquidated
        190 El Cerrito Plaza                                              Disputed
        El Cerrito, CA 94530
                                                                      Basis for the claim:    Potential Refund
                                                                                              Claims
        Date or dates debt was incurred            3/29/2019          Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes



3. 15 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             2,000.00
                                                                      Check all that apply.
        Center for Hearing                                                Contingent
                                                                          Unliquidated
        625 Tamiami Trail N #301                                          Disputed
        Naples, FL 34102
                                                                      Basis for the claim:    Potential Refund
                                                                                              Claims
        Date or dates debt was incurred             3/6/2020          Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
       Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                    Page 6 of 31
                       Case 20-11117-JTD      Doc 3      Filed 05/15/20
                                                        Yes
                                                                              Page 68 of 110
                                                                                                  page 5 of 23




                                                                                               American LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
Official Form 206E/F              Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                Page 7 of 31
                              Case 20-11117-JTD
               Otoharmonics Corporation
                                                             Doc 3       Filed 05/15/20              Page 69 of 110
  Debtor                                                                                    Case number (if known)
               Name



 Part 2:    Additional Page


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3. 16 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:     $             2,088.75
                                                                   Check all that apply.
      Central Arkansas Veterans Health Care System
                                                                       Contingent
                                                                       Unliquidated
      4300 W 7th St Rm 2d114                                           Disputed
                                                                       Liquidated and neither contingent nor
      Little Rock, AR 72205-5446                                       disputed
                                                                                           Potential Refund
                                                                   Basis for the claim:    Claims

      Date or dates debt was incurred            3/10/2020         Is the claim subject to offset?
                                                                       No
      Last 4 digits of account number
                                                                       Yes


3. 17 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:     $              169.34
                                                                   Check all that apply.
      CenturyLink                                                      Contingent
                                                                       Unliquidated
      PO Box 91155                                                     Disputed
      Seattle, WA 98111
                                                                   Basis for the claim:    Phone Services
      Date or dates debt was incurred         12/19 - 1/31/20      Is the claim subject to offset?
                                                                       No
      Last 4 digits of account number                                  Yes


3. 18 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:     $             9,233.75
                                                                   Check all that apply.
      Chubb & Son                                                      Contingent
                                                                       Unliquidated
      PO Box 382001                                                    Disputed
      Pittsburgh, PA 15250-8001
                                                                   Basis for the claim:    Insurance
      Date or dates debt was incurred            8/6/19            Is the claim subject to offset?
                                                                       No
      Last 4 digits of account number         0 0 1 C
                                                                       Yes


3. 19 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:     $            11,024.30
                                                                   Check all that apply.
      Columbia Bank Credit Card                                        Contingent
                                                                       Unliquidated
      PO Box 790408                                                    Disputed
      St. Louis, MO 63179-0408
                                                                   Basis for the claim:    Expenses
      Date or dates debt was incurred          5/19 - 5/20         Is the claim subject to offset?
                                                                       No
      Last 4 digits of account number         8 3 1 9
                                                                       Yes



3. 20 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:     $              734.34
                                                                   Check all that apply.
      Comcast                                                          Contingent
                                                                       Unliquidated
      9602 S 300 W. STE B                                              Disputed
      Sandy, UT 84070-3302
                                                                   Basis for the claim:    Internet Services
      Date or dates debt was incurred          1/20 - 2/2020       Is the claim subject to offset?
                                                                       No
      Last 4 digits of account number         6 4 7 8
                                                                       Yes

                                                                                                                                   page 6 of 23
                                                                                                                                American LegalNet, Inc.
                                                                                                                                www.FormsWorkFlow.com
    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                 Page 8 of 31
                                Case 20-11117-JTD
                  Otoharmonics Corporation
                                                                Doc 3       Filed 05/15/20              Page 70 of 110
     Debtor                                                                                    Case number (if known)
                  Name



 Part 2:       Additional Page


     Copy this page only if more space is needed. Continue numbering the lines sequentially from the                        Amount of claim
     previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3. 21 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             1,886.93
                                                                      Check all that apply.
        Corpus Christi VA - Corpus Christi
                                                                          Contingent
                                                                          Unliquidated
        2601 Veterans Drive                                               Disputed
                                                                          Liquidated and neither contingent nor
        Harlingen, TX 78550                                               disputed
                                                                                              Potential Refund
                                                                      Basis for the claim:    Claims

        Date or dates debt was incurred             3/30/2020         Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes


3.   22 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             2,500.00
                                                                      Check all that apply.
        Cortland Hearing Aids                                             Contingent
                                                                          Unliquidated
        277 Tompkins St. #C                                               Disputed
        Cortland, NY 13045
                                                                      Basis for the claim:    Potential Refund
                                                                                              Claims
        Date or dates debt was incurred              3/29/19          Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number                                   Yes


     23 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $
3.                                                                                                                                    3,196.00
                                                                      Check all that apply.
        CSA Group                                                         Contingent
                                                                          Unliquidated
        178 Rexdale Blvd                                                  Disputed
        Toronto, ON M9W 1R3
                                                                      Basis for the claim:    Regulatory
                                                                                              Compliance
        Date or dates debt was incurred            2/6/2020           Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number          0 1 5 8
                                                                          Yes


3. 24 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             1,039.00
                                                                      Check all that apply.
        Davinci Digital                                                   Contingent
                                                                          Unliquidated
        935 SE Hawthorne Blvd                                             Disputed
        Portland, OR 97214
                                                                      Basis for the claim:    IT Services
        Date or dates debt was incurred             4/1/2020          Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes



3.25    Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             2,500.00
                                                                      Check all that apply.
        Davis Audiology                                                   Contingent
                                                                          Unliquidated
        308 NE Main Street                                                Disputed
        Simpsonville, SC 29681
                                                                      Basis for the claim:    Potential Refund
                                                                                              Claim
        Date or dates debt was incurred             7/22/2019         Is the claim subject to offset?
                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
       Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                    Page 9 of 31
                         Case 20-11117-JTD      Doc 3    No
                                                           Filed 05/15/20       Page 71 of 110
 Last 4 digits of account number
                                                          Yes
                                                                                                    page 7 of 23




                                                                                                 American LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
Official Form 206E/F                Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                 Page 10 of 31
                                Case 20-11117-JTD              Doc 3        Filed 05/15/20              Page 72 of 110
     Debtor                                                                                    Case number (if known)
                 Name



 Part 2:      Additional Page


     Copy this page only if more space is needed. Continue numbering the lines sequentially from the                        Amount of claim
     previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3. 26 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             2,496.73
                                                                      Check all that apply.
        Davis Wright Tremaine
                                                                          Contingent
                                                                          Unliquidated
        1300 SW Fifth Avenue Ste 2400                                     Disputed
                                                                          Liquidated and neither contingent nor
        Portland, OR 97201-5610                                           disputed
                                                                      Basis for the claim:    Legal Services

        Date or dates debt was incurred          6/2019-3/2020        Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number                                   Yes


3.      Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $
                                                                      Check all that apply.
                                                                          Contingent
                                                                          Unliquidated
                                                                          Disputed

                                                                      Basis for the claim:

        Date or dates debt was incurred                               Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number                                   Yes


3.      Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $
                                                                      Check all that apply.
                                                                          Contingent
                                                                          Unliquidated
                                                                          Disputed

                                                                      Basis for the claim:

        Date or dates debt was incurred                               Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes


3.      Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $
                                                                      Check all that apply.
                                                                          Contingent
                                                                          Unliquidated
                                                                          Disputed

                                                                      Basis for the claim:

        Date or dates debt was incurred                               Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes



3.      Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $
                                                                      Check all that apply.
                                                                          Contingent
                                                                          Unliquidated
                                                                          Disputed

                                                                      Basis for the claim:

        Date or dates debt was incurred                               Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes

                                                                                                                                      page 8 of 23

                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
      Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                   Page 11 of 31
                                Case 20-11117-JTD
                  Otoharmonics Corporation
                                                                Doc 3       Filed 05/15/20              Page 73 of 110
     Debtor                                                                                    Case number (if known)
                  Name



 Part 2:       Additional Page


     Copy this page only if more space is needed. Continue numbering the lines sequentially from the                        Amount of claim
     previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3. 27 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             2,500.00
                                                                      Check all that apply.
        Dr. Mary Blome, M.D.
                                                                          Contingent
                                                                          Unliquidated
        516 Knickerbocker Rd.                                             Disputed
                                                                          Liquidated and neither contingent nor
        Cresskill, NJ 7626                                                disputed
                                                                                              Potential Refund
                                                                      Basis for the claim:    Claims

        Date or dates debt was incurred               3/1/19          Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes


3. 28 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $              350.90
                                                                      Check all that apply.
        EAN Services, LLC                                                 Contingent
                                                                          Unliquidated
        PO Box 840173                                                     Disputed
        Kansas City, MO 64184-0173
                                                                      Basis for the claim:    Car Rentals
        Date or dates debt was incurred               3/7/20          Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number                                   Yes


3. 29 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             7,690.00
                                                                      Check all that apply.
        Element Materials Technology                                      Contingent
                                                                          Unliquidated
        22975 NW Evergreen Pkwy, Ste 400                                  Disputed
        Hillsboro, OR 97124
                                                                      Basis for the claim:    Testing Services
        Date or dates debt was incurred             8/14/2019         Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes


3.   30 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             4,000.00
                                                                      Check all that apply.
        Elite Hearing of Colorado Springs                                 Contingent
                                                                          Unliquidated
        4195 Centennial Blvd                                              Disputed
        Colorado Springs, CO 80907
                                                                      Basis for the claim:    RMA Return
        Date or dates debt was incurred         1/23/20, 2/18/20      Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes



3. 31 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             2,500.00
                                                                      Check all that apply.
        ENT and Allergy Specialists                                       Contingent
                                                                          Unliquidated
        826 Main St Suite 201                                             Disputed
        Phoenixville, PA 19460
                                                                      Basis for the claim:    Potential Refund
                                                                                              Claims
        Date or dates debt was incurred              2/21/20          Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes
                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
      Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                   Page 12 of 31
                              Case 20-11117-JTD               Doc 3      Filed 05/15/20              Page 74 of 110
  Debtor                                                                                    Case number (if known)
               Name



 Part 2:    Additional Page


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3. 32 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:     $             2,000.00
                                                                   Check all that apply.
      Florida ENT & Allergy - Brandon
                                                                       Contingent
                                                                       Unliquidated
      1139 Nikki View Dr                                               Disputed
                                                                       Liquidated and neither contingent nor
      Brandon, FL 33511                                                disputed
                                                                                           Potential Refund
                                                                   Basis for the claim:    Claims

      Date or dates debt was incurred             4/9/2020         Is the claim subject to offset?
                                                                       No
      Last 4 digits of account number
                                                                       Yes


3. 33 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:     $             4,483.50
                                                                   Check all that apply.
      Future Work Design                                               Contingent
                                                                       Unliquidated
      8115 SW 4th Ave                                                  Disputed
      Portland, OR 97219
                                                                   Basis for the claim:    Consulting Services
      Date or dates debt was incurred            11/26/2018        Is the claim subject to offset?
                                                                       No
      Last 4 digits of account number                                  Yes


3. 34 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:     $             2,500.00
                                                                   Check all that apply.
      Greylock Audiology Hearing & Balance Centers                     Contingent
                                                                       Unliquidated
      510 North St Ste. 9                                              Disputed
      Pittsfield, MA 1201
                                                                   Basis for the claim:    Potential Refund
                                                                                           Claims
      Date or dates debt was incurred            5/29/2019         Is the claim subject to offset?
                                                                       No
      Last 4 digits of account number
                                                                       Yes


3. 35 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:     $             5,000.00
                                                                   Check all that apply.
      Harbor Audiology & Hearing Services, Inc                         Contingent
                                                                       Unliquidated
      4700 Point Fosdick Drive Suite 212                               Disputed
      Gig Harbor , WA 98335
                                                                   Basis for the claim:    RMA Return
      Date or dates debt was incurred          2/3/20, 8/6/18      Is the claim subject to offset?
                                                                       No
      Last 4 digits of account number
                                                                       Yes



3. 36 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:     $             2,000.00
                                                                   Check all that apply.
      Harbor Audiology & Hearing Services, Inc                         Contingent
                                                                       Unliquidated
      4700 Point Fosdick Drive Suite 212                               Disputed
      Gig Harbor , WA 98335
                                                                   Basis for the claim:    Potential Refund
                                                                                           Claims
      Date or dates debt was incurred            3/25/2020         Is the claim subject to offset?
                                                                       No
      Last 4 digits of account number
                                                                                                                                American LegalNet, Inc.
                                                                                                                                www.FormsWorkFlow.com
    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                Page 13 of 31
                                Case 20-11117-JTD
                  Otoharmonics Corporation
                                                                Doc 3       Filed 05/15/20              Page 75 of 110
     Debtor                                                                                    Case number (if known)
                  Name



 Part 2:       Additional Page


     Copy this page only if more space is needed. Continue numbering the lines sequentially from the                        Amount of claim
     previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3.   37 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             2,500.00
                                                                      Check all that apply.
        Hearing & Tinnitus Center of Dallas-Fort Worth
                                                                          Contingent
                                                                          Unliquidated
        7410 N MacArthur Blvd, #101                                       Disputed
                                                                          Liquidated and neither contingent nor
        Irving, TX 75063                                                  disputed
                                                                                              Potential Refund
                                                                      Basis for the claim:    Claims

        Date or dates debt was incurred              3/12/20          Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes


3.38    Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             5,000.00
                                                                      Check all that apply.
        Hearing at Home                                                   Contingent
                                                                          Unliquidated
        19 Autumn Ridge Drive                                             Disputed
        Keswick, VA 22947
                                                                      Basis for the claim:    Potential Refund
                                                                                              Claims
        Date or dates debt was incurred             3/16/2020         Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number                                   Yes


3. 39 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             2,500.00
                                                                      Check all that apply.
        Hearing Centers of PA, Inc. dba Indiana Audiology                 Contingent
                                                                          Unliquidated
        1011 Water St                                                     Disputed
        Indiana, PA 15701
                                                                      Basis for the claim:    RMA Return
        Date or dates debt was incurred             4/29/2019         Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes


3. 40 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             2,500.00
                                                                      Check all that apply.
        Hearing Health Center                                             Contingent
                                                                          Unliquidated
        1200 E Michigan Ave #330                                          Disputed
        Lansing, MI 48912
                                                                      Basis for the claim:    Potential Refund
                                                                                              Claims
        Date or dates debt was incurred             2/23/2018         Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes



3.41    Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             3,500.00
                                                                      Check all that apply.
        Hearing Services of Santa Barbara                                 Contingent
                                                                          Unliquidated
        5333 Hollister Ave Ste 165                                        Disputed
        Santa Barbara, CA 93111-2461
                                                                      Basis for the claim:    RMA Return
        Date or dates debt was incurred          8/29/19, 9/3/19      Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
       Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                   Page 14 of 31
                                Case 20-11117-JTD
                  Otoharmonics Corporation
                                                               Doc 3        Filed 05/15/20              Page 76 of 110
     Debtor                                                                                    Case number (if known)
                  Name



 Part 2:       Additional Page


     Copy this page only if more space is needed. Continue numbering the lines sequentially from the                        Amount of claim
     previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3.42    Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             2,000.00
                                                                      Check all that apply.
        Heartland Hearing Professionals - West Fargo
                                                                          Contingent
                                                                          Unliquidated
        3139 Bluestem Dr., Ste 108                                        Disputed
                                                                          Liquidated and neither contingent nor
        West Fargo, ND 58078                                              disputed
                                                                      Basis for the claim:    RMA Return

        Date or dates debt was incurred            12/3/2020          Is the claim subject to offset?
                                                                      x   No
        Last 4 digits of account number                                   Yes


3. 43 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             2,500.00
                                                                      Check all that apply.
        Helbig Audiology, LLC                                             Contingent
                                                                          Unliquidated
        633 E Sioux Avenue                                                Disputed
        Pierre, SD 57501
                                                                      Basis for the claim:    Potential Refund
                                                                                              Claims
        Date or dates debt was incurred            1/31/2019          Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number                                   Yes


3. 44 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             2,000.00
                                                                      Check all that apply.
        Heroes of Hearing, LLC                                            Contingent
                                                                          Unliquidated
        3275 W. Ina Road Suite 117                                        Disputed
        Tucson, AZ 85741
                                                                      Basis for the claim:    RMA Return
        Date or dates debt was incurred             8/8/2019          Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes


3. 45 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             2,500.00
                                                                      Check all that apply.
        House of Hearing                                                  Contingent
                                                                          Unliquidated
        895 W Center St                                                   Disputed
        Orena, UT 84057
                                                                      Basis for the claim:    RMA Return
        Date or dates debt was incurred            9/10/2019          Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes



3.      Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $
                                                                      Check all that apply.
                                                                          Contingent
                                                                          Unliquidated
                                                                          Disputed

                                                                      Basis for the claim:

        Date or dates debt was incurred                               Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes

                                                                                                                                      page 12 of 23
                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
       Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                   Page 15 of 31
                                Case 20-11117-JTD
                  Otoharmonics Corporation
                                                               Doc 3      Filed 05/15/20              Page 77 of 110
  Debtor                                                                                     Case number (if known)
                  Name



 Part 2:       Additional Page


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                         Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3.46    Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:     $             5,000.00
                                                                    Check all that apply.
        Houston ENT & Allergy
                                                                        Contingent
                                                                        Unliquidated
        14140 Southwest Fwy Ste 200                                     Disputed
                                                                        Liquidated and neither contingent nor
        Sugar Land, TX 77478-3842                                       disputed
                                                                                            Potential Refund
                                                                    Basis for the claim:    Claims

        Date or dates debt was incurred            1/17/2020        Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number
                                                                        Yes


3.47    Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:     $             4,529.28
                                                                    Check all that apply.
        ibox packaging                                                  Contingent
                                                                        Unliquidated
        620 Audley Boulevard                                            Disputed
        Annacis Island, Delta BC V3M 5P2
                                                                    Basis for the claim:    Packaging
        Date or dates debt was incurred           4/29/2019         Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number         8 9 6 0                 Yes


3. 48 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $            11,181.50
                                                                    Check all that apply.
        Industrious POR                                                 Contingent
                                                                        Unliquidated
        811 SW 6th Ave, Suite 1000                                      Disputed
        Portland, OR 97204
                                                                    Basis for the claim:    Office Lease
        Date or dates debt was incurred          04/20 - 5/20       Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number         6 6 2 4
                                                                        Yes


3. 49 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             5,000.00
                                                                    Check all that apply.
        Innovative Hearing Solutions                                    Contingent
                                                                        Unliquidated
        354 Old Hook Road Suite 204                                     Disputed
        Westwood, NJ 7675
                                                                    Basis for the claim:    Potential Refund
                                                                                            Claims
        Date or dates debt was incurred            6/28/2018        Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number
                                                                        Yes



3. 50 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             6,000.00
                                                                    Check all that apply.
        Intertek Testing Services NA, Inc.                              Contingent
                                                                        Unliquidated
        22887 NE Townsend Way                                           Disputed
        Fairview, OR 97024
                                                                    Basis for the claim:    Testing Service
        Date or dates debt was incurred           4/30/2019         Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number         5 4 8 4
                                                                        Yes
                                                                                                                                 American LegalNet, Inc.
                                                                                                                                 www.FormsWorkFlow.com
       Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                 Page 16 of 31
                                Case 20-11117-JTD
                  Otoharmonics Corporation
                                                                Doc 3       Filed 05/15/20              Page 78 of 110
     Debtor                                                                                    Case number (if known)
                  Name



 Part 2:       Additional Page


     Copy this page only if more space is needed. Continue numbering the lines sequentially from the                        Amount of claim
     previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3. 51 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             2,500.00
                                                                      Check all that apply.
        Jefferson Balance and Hearing Center
                                                                          Contingent
                                                                          Unliquidated
        925 Chestnut St 6th Floor                                         Disputed
                                                                          Liquidated and neither contingent nor
        Philadelphia, PA 19107                                            disputed
                                                                                              Potential Refund
                                                                      Basis for the claim:    Claims

        Date or dates debt was incurred             5/29/2018         Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes


3.52    Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $           459,034.46
                                                                      Check all that apply.
        KBSGI LLC                                                         Contingent
                                                                          Unliquidated
        421 SW 6th Ave                                                    Disputed
        Portland, OR 97204
                                                                      Basis for the claim:    Office Lease
        Date or dates debt was incurred           5/19 - 12/19        Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number          1 0 2 0                  Yes


3. 53 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $              496.67
                                                                      Check all that apply.
        Kelly Imaging Services(TIAA Bank)                                 Contingent
                                                                          Unliquidated
        PO Box 911608                                                     Disputed
        Denver, CO 80291-1608
                                                                      Basis for the claim:    Printer Services
        Date or dates debt was incurred         2/2020 - 3/2020       Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes


3. 54 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             2,500.00
                                                                      Check all that apply.
        Kitsap Audiology                                                  Contingent
                                                                          Unliquidated
        2601 Cherry Ave, Suite #211                                       Disputed
        Bremerton, WA 98310
                                                                      Basis for the claim:    Potential Refund
                                                                                              Claims
        Date or dates debt was incurred             5/29/2018         Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes



3.   55 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             7,000.00
                                                                      Check all that apply.
        Manhattan Audiology                                               Contingent
                                                                          Unliquidated
        121 E 84th St                                                     Disputed
        New York, NY 10028
                                                                      Basis for the claim:    RMA Return
                                                     5/30/19,         Is the claim subject to offset?
        Date or dates debt was incurred             8/20/2019             No
                                                                          Yes
        Last 4 digits of account number
                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
       Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                   Page 17 of 31
                                Case 20-11117-JTD
                  Otoharmonics Corporation
                                                               Doc 3      Filed 05/15/20              Page 79 of 110
  Debtor                                                                                     Case number (if known)
                  Name



 Part 2:       Additional Page


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                         Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3.56    Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:     $             2,500.00
                                                                    Check all that apply.
        Maui Medical Group, Inc.
                                                                        Contingent
                                                                        Unliquidated
        2180 Main St.                                                   Disputed
                                                                        Liquidated and neither contingent nor
        Wailuku, HI 96793                                               disputed
                                                                                            Potential Refund
                                                                    Basis for the claim:    Claims

        Date or dates debt was incurred             4/2/2018        Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number
                                                                        Yes


3.57    Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:     $            21,273.83
                                                                    Check all that apply.
        McCoy Russell LLP                                               Contingent
                                                                        Unliquidated
        806 SW Broadway, Suite 600                                      Disputed
        Portland, OR 97205
                                                                    Basis for the claim:    Legal Services
                                                    6/2019 -        Is the claim subject to offset?
        Date or dates debt was incurred            9/21/2019            No
                                                                        Yes
        Last 4 digits of account number


3. 58 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             2,500.00
                                                                    Check all that apply.
        Michigan Ear Institute                                          Contingent
                                                                        Unliquidated
        30055 Northwestern Hwy #101                                     Disputed
        Farmington Hills, MI 48334
                                                                    Basis for the claim:    RMA Return
        Date or dates debt was incurred              9/12/19        Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number
                                                                        Yes


3.59    Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:     $             3,975.68
                                                                    Check all that apply.
        Mobile VA                                                       Contingent
                                                                        Unliquidated
        4444 Demetropolos Road                                          Disputed
        Mobile, AL 36619
                                                                    Basis for the claim:    Potential Refund
                                                                                            Claims
        Date or dates debt was incurred            3/27/2020        Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number
                                                                        Yes



3. 60 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             2,626.50
                                                                    Check all that apply.
        Novunex                                                         Contingent
                                                                        Unliquidated
        213 SW Columbia St. Ste 300                                     Disputed
        Bend, OR 97702
                                                                    Basis for the claim:    IT Services
        Date or dates debt was incurred             3/1/2020        Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number
                                                                        Yes
                                                                                                                                 American LegalNet, Inc.
                                                                                                                                 www.FormsWorkFlow.com
       Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                 Page 18 of 31
                                Case 20-11117-JTD
                  Otoharmonics Corporation
                                                                Doc 3       Filed 05/15/20              Page 80 of 110
     Debtor                                                                                    Case number (if known)
                  Name



 Part 2:       Additional Page


     Copy this page only if more space is needed. Continue numbering the lines sequentially from the                        Amount of claim
     previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3.   61 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             2,500.00
                                                                      Check all that apply.
        NYC Hearing Associates
                                                                          Contingent
                                                                          Unliquidated
        110 W 40th St #1403                                               Disputed
                                                                          Liquidated and neither contingent nor
        New York, NY 10018                                                disputed
                                                                      Basis for the claim:    RMA Return

        Date or dates debt was incurred             8/1/2019          Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number                                   Yes


     62 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $
3.                                                                                                                                    2,000.00
                                                                      Check all that apply.
        NYC Hearing Associates                                            Contingent
                                                                          Unliquidated
        110 W 40th St #1403                                               Disputed
        New York, NY 10018
                                                                      Basis for the claim:    Potential Refund
                                                                                              Claims
        Date or dates debt was incurred             3/6/2020          Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number                                   Yes


3. 63 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             2,500.00
                                                                      Check all that apply.
        Oliver Audiology & Hearing Aid Services                           Contingent
                                                                          Unliquidated
        3636 Fourth Ave #220                                              Disputed
        San Diego, CA 92103
                                                                      Basis for the claim:    Potential Refund
                                                                                              Claims
        Date or dates debt was incurred             3/17/2020         Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes


3. 64 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             5,000.00
                                                                      Check all that apply.
        Otolaryngology Head & Neck Surgery Assoc                          Contingent
                                                                          Unliquidated
        144 Concord Rd                                                    Disputed
        Knoxville, TN 37934
                                                                      Basis for the claim:    Potential Refund
                                                                                              Claims
        Date or dates debt was incurred         7/17/19, 7/19/19      Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes



3. 65 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             3,975.68
                                                                      Check all that apply.
        Pensacola VA                                                      Contingent
                                                                          Unliquidated
        790 Veterans Way                                                  Disputed
        Pensacola, FL 32507
                                                                      Basis for the claim:    Potential Refund
                                                                                              Claims
        Date or dates debt was incurred             3/24/2020         Is the claim subject to offset?
                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
       Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                   Page 19 of 31
                         Case 20-11117-JTD      Doc 3    No
                                                           Filed 05/15/20       Page 81 of 110
 Last 4 digits of account number
                                                          Yes
                                                                                                    page 16 of 23




                                                                                                 American LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
Official Form 206E/F                Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                 Page 20 of 31
                                Case 20-11117-JTD
                  Otoharmonics Corporation
                                                                Doc 3     Filed 05/15/20               Page 82 of 110
  Debtor                                                                                      Case number (if known)
                  Name



 Part 2:       Additional Page


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                          Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3.66    Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:      $             2,500.00
                                                                    Check all that apply.
        Platte Valley Hearing Center, Inc.
                                                                         Contingent
                                                                         Unliquidated
        409 E. Platte Ave                                                Disputed
                                                                         Liquidated and neither contingent nor
        Fort Morgan, CO 80701                                            disputed
                                                                                            Potential Refund
                                                                    Basis for the claim:    Claims

        Date or dates debt was incurred            8/15/2018        Is the claim subject to offset?
                                                                     x   No
        Last 4 digits of account number
                                                                         Yes


3. 67 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:      $              420.00
                                                                    Check all that apply.
        Quench Water                                                     Contingent
                                                                         Unliquidated
        630 Allendale Road Suite 200                                     Disputed
        King of Prussia, PA 19406
                                                                    Basis for the claim:    Water Services
        Date or dates debt was incurred            11/19-4/20       Is the claim subject to offset?
                                                                         No
        Last 4 digits of account number                                  Yes


3. 68 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:      $             5,000.00
                                                                    Check all that apply.
        Red Cedar ENT and Audiology, Memorial Medical
                                                                         Contingent
        Associates
                                                                         Unliquidated
                                                                         Disputed
        818 W King Street Ste 301
        Owosso, MI 48867
                                                                    Basis for the claim:    Potential Refund
                                                                                            Claims
                                                9/30/19,11/15/1     Is the claim subject to offset?
        Date or dates debt was incurred                9                 No
                                                                         Yes
        Last 4 digits of account number


3.69    Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:      $             2,500.00
                                                                    Check all that apply.
        Roberts Hearing Clinic                                           Contingent
                                                                         Unliquidated
        4007 Parliament Dr                                               Disputed
        Alexandria, LA 71303
                                                                    Basis for the claim:    Potential Refund
                                                                                            Claims
        Date or dates debt was incurred              9/28/18        Is the claim subject to offset?
                                                                         No
        Last 4 digits of account number
                                                                         Yes



3. 70 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:      $            14,006.00
                                                                    Check all that apply.
        Robinson & Cole                                                  Contingent
                                                                         Unliquidated
        280 Trumbull Street                                              Disputed
        Hartford, CT 06103-3597
                                                                    Basis for the claim:    Legal Services
                                                                                                                                  American LegalNet, Inc.
                                                                                                                                  www.FormsWorkFlow.com
       Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                  Page 21 of 31
                         Case 20-11117-JTD
                                     11/2018 - Doc 3     Filed 05/15/20 Page 83 of 110
                                                   Is the claim subject to offset?
 Date or dates debt was incurred       12/2019            No
                                                           Yes
 Last 4 digits of account number

                                                                                            page 17 of 23




                                                                                         American LegalNet, Inc.
                                                                                         www.FormsWorkFlow.com
Official Form 206E/F                 Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                         Page 22 of 31
                                Case 20-11117-JTD
                  Otoharmonics Corporation
                                                                Doc 3       Filed 05/15/20              Page 84 of 110
     Debtor                                                                                    Case number (if known)
                  Name



 Part 2:       Additional Page


     Copy this page only if more space is needed. Continue numbering the lines sequentially from the                        Amount of claim
     previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3. 71 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             1,500.00
                                                                      Check all that apply.
        Salesforce.com
                                                                          Contingent
                                                                          Unliquidated
        PO Box 203141                                                     Disputed
                                                                          Liquidated and neither contingent nor
        Dallas, TX 75320-3141                                             disputed
                                                                      Basis for the claim:    Software Services

        Date or dates debt was incurred            4/1/2020           Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number          2 7 6 6                  Yes


3. 72 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $             2,500.00
                                                                      Check all that apply.
        Silicon Valley Hearing Clinic                                     Contingent
                                                                          Unliquidated
        340 Dardanelli Lane Suite 22                                      Disputed
        Los Gatos, CA 95032
                                                                      Basis for the claim:    Potential Refund
                                                                                              Claims
        Date or dates debt was incurred             9/23/2019         Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number                                   Yes


3. 73 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $               2,000
                                                                      Check all that apply.
        SoundLogic/ENT Associates of East Texas                           Contingent
                                                                          Unliquidated
        1136 E. Grande Blvd                                               Disputed
        Tyler, TX 75703
                                                                      Basis for the claim:    RMA Return
        Date or dates debt was incurred             6/28/2019         Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes


3.   74 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $               2,500
                                                                      Check all that apply.
        Specialty Physician Associates/ Allentown Ear,
                                                                          Contingent
        Nose and Throat Division
                                                                          Unliquidated
                                                                          Disputed
        1728 W. Jonathan St., Ste. 100
        Allentown, PA 18104
                                                                      Basis for the claim:    Potential Refund
                                                                                              Claims
        Date or dates debt was incurred             12/5/2018         Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes



3. 75 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $            20,000.00
                                                                      Check all that apply.
        Stanford Health Care                                              Contingent
                                                                          Unliquidated
        2452 Watson Ct N 1700                                             Disputed
        Palo Alto, CA 94303-3216
                                                                      Basis for the claim:    Potential Refund
                                                                                              Claims
        Date or dates debt was incurred            10/17/2019         Is the claim subject to offset?
                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
      Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                   Page 23 of 31
                         Case 20-11117-JTD      Doc 3    No
                                                           Filed 05/15/20       Page 85 of 110
 Last 4 digits of account number
                                                          Yes
                                                                                                    page 18 of 23




                                                                                                 American LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
Official Form 206E/F                Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                 Page 24 of 31
                                Case 20-11117-JTD
                  Otoharmonics Corporation
                                                                Doc 3     Filed 05/15/20              Page 86 of 110
  Debtor                                                                                     Case number (if known)
                  Name



 Part 2:       Additional Page


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                         Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3. 76 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $           689,489.88
                                                                    Check all that apply.
        Starfish Product Engineering
                                                                        Contingent
                                                                        Unliquidated
        455 Boleskine Road                                              Disputed
                                                                        Liquidated and neither contingent nor
        Victoria, BC V8Z 1E7                                            disputed
                                                                                            Engineering
                                                                    Basis for the claim:    Services
                                                    11/2018 -
                                                                    Is the claim subject to offset?
        Date or dates debt was incurred              7/2019
                                                                        No
        Last 4 digits of account number                                 Yes



3. 77 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             4,355.00
                                                                    Check all that apply.
        Steven Label Corporation                                        Contingent
                                                                        Unliquidated
        PO Box 4242                                                     Disputed
        Santa Fe Springs, CA 90670
                                                                    Basis for the claim:    Labels Purchased
        Date or dates debt was incurred            2/13/2020        Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number                                 Yes


3. 78 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             2,500.00
                                                                    Check all that apply.
        T.A.H.A.C LLC                                                   Contingent
                                                                        Unliquidated
        1111 N 35th Ave, Ste 100                                        Disputed
        Yakima, WA 98902
                                                                    Basis for the claim:    Potential Refund
                                                                                            Claims
        Date or dates debt was incurred            3/30/2018        Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number
                                                                        Yes


3.79    Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:     $             2,500.00
                                                                    Check all that apply.
        The Center for Audiology                                        Contingent
                                                                        Unliquidated
        4544 Post Oak Place Drive #380                                  Disputed
        Houston, TX 77027
                                                                    Basis for the claim:    Potential Refund
                                                                                            Claims
        Date or dates debt was incurred            3/30/2018        Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number
                                                                        Yes



3. 80 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             2,000.00
                                                                    Check all that apply.
        The Hearing Center                                              Contingent
                                                                        Unliquidated
        6140 Camino Verde Dr #I                                         Disputed
        San Jose, CA 95119
                                                                    Basis for the claim:    Potential Refund
                                                                                            Claims
        Date or dates debt was incurred             3/4/2020        Is the claim subject to offset?
                                                                                                                                 American LegalNet, Inc.
                                                                                                                                 www.FormsWorkFlow.com
       Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                 Page 25 of 31
                         Case 20-11117-JTD      Doc 3    No
                                                           Filed 05/15/20       Page 87 of 110
 Last 4 digits of account number
                                                          Yes
                                                                                                    page 19 of 23




                                                                                                 American LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
Official Form 206E/F                Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                 Page 26 of 31
                                Case 20-11117-JTD
                  Otoharmonics Corporation
                                                               Doc 3      Filed 05/15/20              Page 88 of 110
  Debtor                                                                                     Case number (if known)
                  Name



 Part 2:       Additional Page


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                         Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3. 81 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             2,500.00
                                                                    Check all that apply.
        The University of North Carolina at Greensboro
                                                                        Contingent
                                                                        Unliquidated
        300 Ferguson Bldg                                               Disputed
                                                                        Liquidated and neither contingent nor
        Greensboro, NC 27402                                            disputed
                                                                                            Potential Refund
                                                                    Basis for the claim:    Claims

        Date or dates debt was incurred            3/14/2019        Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number
                                                                        Yes


3.82    Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:     $             2,500.00
                                                                    Check all that apply.
        Tinnitus and Hearing Center of Arizona - Tempe                  Contingent
                                                                        Unliquidated
        2034 E. Southern Ave Suite I                                    Disputed
        Tempe, AZ 85282
                                                                    Basis for the claim:    RMA Return
        Date or dates debt was incurred            2/19/2020        Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number                                 Yes


3. 83 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             2,000.00
                                                                    Check all that apply.
        University of Oklahoma Health Sciences Center                   Contingent
                                                                        Unliquidated
        1200 N Stonewall Ave                                            Disputed
        Oklahoma City, OK 73117
                                                                    Basis for the claim:    RMA Return
        Date or dates debt was incurred            12/2/2019        Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number
                                                                        Yes


3. 84 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $             2,500.00
                                                                    Check all that apply.
        University of Utah                                              Contingent
                                                                        Unliquidated
        165 N. University Ave.                                          Disputed
        Farmington, UT 84025
                                                                    Basis for the claim:    Potential Refund
                                                                                            Claims
        Date or dates debt was incurred            3/26/2019        Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number
                                                                        Yes



3. 85 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $              451.56
                                                                    Check all that apply.
        Verizon Wireless                                                Contingent
                                                                        Unliquidated
        PO Box 660108                                                   Disputed
        Dallas, TX 75266-0108
                                                                    Basis for the claim:    Phone services
        Date or dates debt was incurred          3/3/20 - 5/2/20    Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number
                                                                        Yes
                                                                                                                                 American LegalNet, Inc.
                                                                                                                                 www.FormsWorkFlow.com
       Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                 Page 27 of 31
                              Case 20-11117-JTD
               Otoharmonics Corporation
                                                            Doc 3        Filed 05/15/20              Page 89 of 110
  Debtor                                                                                    Case number (if known)
               Name



 Part 2:    Additional Page


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3. 86 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:     $            16,503.31
                                                                   Check all that apply.
      VTT
                                                                       Contingent
                                                                       Unliquidated
      Kivimiehentie 4                                                  Disputed
                                                                       Liquidated and neither contingent nor
      02150 Espoo, Finland CF1011                                      disputed
                                                                   Basis for the claim:    Regulatory Audit

      Date or dates debt was incurred            8/2019            Is the claim subject to offset?
                                                                       No
      Last 4 digits of account number         4 2 8 5                  Yes


3. 87 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:     $            47,587.00
                                                                   Check all that apply.
      Westone Laboratories                                             Contingent
                                                                       Unliquidated
      2235 Executive Circle                                            Disputed
      Colorado Springs, CO 80906
                                                                   Basis for the claim:    Inventory
                                                                                           Purchases
      Date or dates debt was incurred         5/2019 - 4/2020      Is the claim subject to offset?
                                                                       No
      Last 4 digits of account number         3 8 1 2                  Yes


3. 88 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:     $             1,950.00
                                                                   Check all that apply.
      White Box Design Inc.                                            Contingent
                                                                       Unliquidated
      103-4338 Main Street                                             Disputed
      Vancouver BC V5V 3P9 Canada
                                                                   Basis for the claim:    Packaging
      Date or dates debt was incurred              4/2019          Is the claim subject to offset?
                                                                       No
      Last 4 digits of account number
                                                                       Yes


3. 89 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:     $            22,226.57
                                                                   Check all that apply.
      Wingsite Displays                                                Contingent
                                                                       Unliquidated
      1060 Silas Deane Highway                                         Disputed
      Wethersfield, CT 06109
                                                                   Basis for the claim:    Tradeshow Box and
                                                                                           Shipping Costs
      Date or dates debt was incurred         5/2019 - 6/2019      Is the claim subject to offset?
                                                                       No
      Last 4 digits of account number
                                                                       Yes



3. 90 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:     $              183.07
                                                                   Check all that apply.
      US Department of Veterans Affairs                                Contingent
                                                                       Unliquidated
      PO Box 76                                                        Disputed
      Hines, IL 60141
                                                                   Basis for the claim:    Industrial Fund Fee
      Date or dates debt was incurred                              Is the claim subject to offset?
                                                                       No
      Last 4 digits of account number
                                                                       Yes
                                                                                                                                American LegalNet, Inc.
                                                                                                                                www.FormsWorkFlow.com
    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                Page 28 of 31
                                Case 20-11117-JTD
                 Otoharmonics Corporation
                                                               Doc 3        Filed 05/15/20              Page 90 of 110
     Debtor                                                                                    Case number (if known)
                 Name



 Part 2:      Additional Page


     Copy this page only if more space is needed. Continue numbering the lines sequentially from the                        Amount of claim
     previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3. 91 Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:     $                0.00
                                                                      Check all that apply.
        CSN Consulting Service
                                                                          Contingent
                                                                          Unliquidated
        2409 Currie Road                                                  Disputed
                                                                          Liquidated and neither contingent nor
        Victoria, BC Canada V8S 3B5                                       disputed
                                                                      Basis for the claim:    Consulting Services

        Date or dates debt was incurred                               Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number                                   Yes


3.      Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $
                                                                      Check all that apply.
                                                                          Contingent
                                                                          Unliquidated
                                                                          Disputed

                                                                      Basis for the claim:

        Date or dates debt was incurred                               Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number                                   Yes


3.      Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $
                                                                      Check all that apply.
                                                                          Contingent
                                                                          Unliquidated
                                                                          Disputed

                                                                      Basis for the claim:

        Date or dates debt was incurred                               Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes


3.      Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $
                                                                      Check all that apply.
                                                                          Contingent
                                                                          Unliquidated
                                                                          Disputed

                                                                      Basis for the claim:

        Date or dates debt was incurred                               Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes



3.      Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:     $
                                                                      Check all that apply.
                                                                          Contingent
                                                                          Unliquidated
                                                                          Disputed

                                                                      Basis for the claim:

        Date or dates debt was incurred                               Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes

                                                                                                                                      page 21 of 23

                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
      Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                   Page 29 of 31
                                   Case 20-11117-JTD
                   Otoharmonics Corporation
                                                                        Doc 3      Filed 05/15/20              Page 91 of 110
  Debtor                                                                                              Case number (if known)
                   Name



  Part 3:          List Others to Be Notified About Unsecured Claims


4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
      assignees of claims listed above, and attorneys for unsecured creditors.
      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.



           Name and mailing address                                                           On which line in Part 1 or Part 2 is the         Last 4 digits of
                                                                                              related creditor (if any) listed?                account number, if
                                                                                                                                               any

4.1.     Windham Professionals                                                                Line3.20
         380 Main Street                                                                             Not listed. Explain                       6 4        7    8
         Salem, NH 03079-2412
4.2.     MCarthy, Burgess & Wolf                                                              Line3.29
         26000 Cannon Road                                                                           Not listed. Explain                       1 5        8    4
         Cleveland, OH 44146
4.3.                                                                                          Line

                                                                                                     Not listed. Explain


4.4.                                                                                          Line

                                                                                                     Not listed. Explain


41.                                                                                           Line

                                                                                                     Not listed. Explain


4.5.                                                                                          Line

                                                                                                     Not listed. Explain


4.6                                                                                           Line
                                                                                                     Not listed. Explain



4.7.                                                                                          Line
                                                                                                     Not listed. Explain



4.8.                                                                                          Line
                                                                                                     Not listed. Explain



4.9.                                                                                          Line
                                                                                                     Not listed. Explain


4.10.                                                                                         Line

                                                                                                     Not listed. Explain


4.11.
                                                                                              Line

                                                                                                     Not listed. Explain


                                                                                                                                             page 22 of 23


                                                                                                                                          American LegalNet, Inc.
                                                                                                                                          www.FormsWorkFlow.com
       Official Form 206E/F                             Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                          Page 30 of 31
                               Case 20-11117-JTD
          Otoharmonics Corporation
                                                         Doc 3     Filed 05/15/20         Page 92 of 110
 Debtor                                                                          Case number (if known)
               Name



Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


5. Add the amounts of priority and nonpriority unsecured claims.




                                                                                                              Total of claim amounts



5a. Total claims from Part 1                                                                  5a.             $         3,600.00



5b. Total claims from Part 2                                                                  5b.         +   $     10,759,997.66



5c. Total of Parts 1 and 2                                                                    5c              $       10,763,597.66
    Lines 5a + 5b = 5c.




                                                                                                                         page 23 of 23


                                                                                                                       American LegalNet, Inc.
                                                                                                                       www.FormsWorkFlow.com
   Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                       Page 31 of 31
                                Case 20-11117-JTD                  Doc 3            Filed 05/15/20         Page 93 of 110

 Fill in this information to identify the case:

 Debtor name    Otoharmonics Corporation Inc.

 United States Bankruptcy Court for the:                            District of         DE
                                                                                  (State)
 Case number (If known):                                             Chapter            7


                                                                                                                                           Check if this is an
                                                                                                                                           amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1. Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
       Form 206A/B).
 2. List all contracts and unexpired leases                                                  State the name and mailing address for all other parties with
                                                                                             whom the debtor has an executory contract or unexpired lease


         State what the contract or        Lease of Office Space                             KBSGI Inc.
         lease is for and the nature       411 SW 6th Ave, Portland,
 2.1     of the debtor’s interest
                                           OR97204                                           421 SW 6th Avenue, LLC
         State the term remaining                                                            Portland OR 97204
         List the contract number of       thru 2/28/2023
         any government contract



         State what the contract or        Lease of Office Space                             Industrious POR
 2.2     lease is for and the nature
         of the debtor’s interest
                                           Offices 70, 80                                    811 SW Sixth Ave, Ste 1000
                                                                                             Portland, OR 97204
         State the term remaining          thru 7/2020
         List the contract number of
         any government contract


         State what the contract or        Lease of Office Space                             Industrious POR
 2.3     lease is for and the nature
         of the debtor’s interest          Office 83                                         811 SW Sixth Ave, Ste 1000
                                                                                             Portland, OR 97204
         State the term remaining          thru 7/2020
         List the contract number of
         any government contract


         State what the contract or        Lease for Printer/Copier                          Kelly Imaging Systems/TIAA
 2.4     lease is for and the nature
         of the debtor’s interest          Equipment abandoned                               22710 72nd Ave S
                                                                                             Kent, WA 98032
         State the term remaining          thru 10/2020
         List the contract number of
         any government contract


         State what the contract or
 2.5     lease is for and the nature
         of the debtor’s interest

         State the term remaining
         List the contract number of
         any government contract

                                                                                                                                              page 1 of 1
                                                                                                                                    American LegalNet, Inc.
                                                                                                                                    www.FormsWorkFlow.com
Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases
                               Case 20-11117-JTD                   Doc 3        Filed 05/15/20             Page 94 of 110
 Fill in this information to identify the case:

 Debtor name __________________________________________________________________


 United States Bankruptcy Court for the:_______________________ District of ________
                                                                                (State)
 Case number (If known):    _________________________




                                                                                                                                             Check if this is an
                                                                                                                                             amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                    12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.


 1. Does the debtor have any codebtors?
          No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
          Yes

 2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
       creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
       schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

        Column 1: Codebtor                                                                                Column 2: Creditor

                                                                                                                                             Check all schedules
            Name                      Mailing address                                                     Name
                                                                                                                                             that apply:


 2.1     _____________________        ________________________________________________________             _____________________                 D
                                      Street                                                                                                     E/F
                                      ________________________________________________________                                                   G

                                      ________________________________________________________
                                      City                        State               ZIP Code

 2.2
         _____________________        ________________________________________________________             _____________________                 D
                                      Street                                                                                                     E/F
                                      ________________________________________________________                                                   G

                                      ________________________________________________________
                                      City                        State               ZIP Code

 2.3
         _____________________        ________________________________________________________             _____________________                 D
                                      Street                                                                                                     E/F
                                      ________________________________________________________                                                   G

                                      ________________________________________________________
                                      City                        State               ZIP Code

 2.4
         _____________________        ________________________________________________________             _____________________                 D
                                      Street                                                                                                     E/F
                                      ________________________________________________________                                                   G

                                      ________________________________________________________
                                      City                        State               ZIP Code

 2.5
         _____________________        ________________________________________________________             _____________________                 D
                                      Street                                                                                                     E/F
                                      ________________________________________________________                                                   G

                                      ________________________________________________________
                                      City                        State               ZIP Code

 2.6
         _____________________        ________________________________________________________             _____________________                 D
                                      Street                                                                                                     E/F
                                      ________________________________________________________                                                   G

                                      ________________________________________________________
                                      City                        State               ZIP Code




Official Form 206H                                               Schedule H: Codebtors                                                          page 1 of ___
             Case 20-11117-JTD      Doc 3   Filed 05/15/20   Page 95 of 110



NYC Hearing Associates
Attention: Shelly Borgia AuD
110 W 40th St #1403
New York, NY 10018


Manhattan Audiology
Attention: Joanna Roufos AuD
161 Madison Ave, Ste 11W
New York, NY 10016


Hearing Services of Santa Barbara
Attention: Danielle McCaffery
5333 Hollister Ave Ste 165
Santa Barbara, CA 93111‐2461


House of Hearing
Attention: Brenda Devereaux AuD
325 W, 3rd Ave #101
Escondido, CA 92025


Michigan Ear Institute
Attention: Michael Robinette AuD
30055 Northwestern Hwy #101
Farmington Hills, MI 48334


Univ. of OK ‐ Health Sciences Center
Attention: Suzanne Kimball AuD
1200 N Stonewall Ave
Oklahoma City, OK 73117


Audiology Associates of Greeley, Inc.
Attention: Robert Traynor, PhD
4675 West 20th Street Rd Suite A
Greeley, CO 80634


ELITE HEARING of Colorado Springs
Attention: Nichole Kovel, AuD
4195 Centennial Blvd
Colorado Springs, CO 80907


Cedar Audiology Associates, Inc.
Attention: Helene Levenfus, AuD
             Case 20-11117-JTD     Doc 3   Filed 05/15/20   Page 96 of 110



5010 Mayfield Rd. n116
Lyndhurst, OH 44124


Heroes of Hearing, LLC
Attention: Russell Broadhead HIS
3275 W. Ina Road Suite 117
Tucson, AZ 85741


SoundLogic/ENT Associates of East Texas
Attention: Jordan Traber AuD
1136 E. Grande Blvd
Tyler, TX 75703


Manhattan Audiology
Attention: Joanna Roufos AuD
121 E 84th St.
New York, NY 10028


Hearing Centers of PA, Inc.
dba Indiana Audiology
Attention: Sara Webber AuD
1011 Water St.
Indiana, PA 15701


Amplifon
Attention: Accounting
Fifth Street Towers, 150 S 5th St.
Unit 2300
Minneapolis, MN 55402


Jack Jordan Enterprises
Attention: Phillip Gandy HIS
6228 Camp Bowie Blvd
Fort Worth, TX 76116


Associates of Otolaryngology, P.C.
Attention: Meghan Safko MA
850 E Harvard Ave, Ste 525
Denver, CO 80210


Audiology Center, Inc.
Attention: Andrew Hague AuD
             Case 20-11117-JTD      Doc 3   Filed 05/15/20   Page 97 of 110



8102 W Grandridge Blvd, Suite A
Kennewick, WA 99336


Pensacola VA
Attention: Michelle   Smith AuD
790 Veterans Way
Pensacola, FL 32507


University of Cincinnati Medical Center
Attention: Stephanie Lockhart AuD
3113 Bellevue Avenue, Suite 4200
Cincinnati, OH 45219


The Hearing Center
Attention: Joe Ferrito AuD
6140 Camino Verde Dr #I
San Jose, CA 95119


NYC Hearing Associates
Attention: Seth Weible AuD
110 W 40th St #1403
New York, NY 10018


Auditory Processing Centers
Attention: Dr. Shahrzad Cohen AuD
5900 Sepulveda Blvd. Suite 335
Sherman Oaks, CA 91411


Central AR Veterans Health Care System
Attention: Terry McCoy AuD
4300 W 7th St Rm 2d114
Little Rock, AK 72205‐5446


Advanced Hearing Providers
Attention: Megan Godbey AuD
18801 SW Martinazzi Ave Suite 200
Tualatin, OR 97062


Mobile VA
Attention: Constance Tomberlin AuD
4444 Demetropolos Road
Mobile, AL 36619
             Case 20-11117-JTD    Doc 3   Filed 05/15/20   Page 98 of 110




Hearing & Tinnitus Center
of Dallas‐Fort Worth
Attention: Paula Land AuD
7410 N MacArthur Blvd, #101
Irving, TX 75063


Oliver Audiology & Hearing Aid Services
Attention: Linda Oliver AuD
3636 Fourth Ave #220
San Diego, CA 92103


Pensacola VA ‐ Biloxi
Attention: Michelle Smith AuD
790 Veterans Way
Pensacola, FL 32507


Dr. Shahrzad Cohen, AuD
Attention: Dr. Shahrzad Cohen, AuD
5900 Sepulveda Blvd. Suite 335
Sherman Oaks, CA 91411


Mobile VA ‐ Mobile
Attention: Constance Tomberlin AuD
4444 Demetropolos Road
Mobile, AL 36619


Corpus Christi VA ‐ Corpus Christi
Attention: Corpus Christi VAMC
2601 Veterans Drive
Harlingen, TX 78550


Oconee Audiology ‐ Seneca
Attention: Barbara A. Greb
10239 Clemson Blvd. #170
Seneca, SC 29678


Florida ENT & Allergy ‐ Brandon
Attention: Kelly Murphy AuD
1139 Nikki View Dr
Brandon, FL 33511
             Case 20-11117-JTD      Doc 3   Filed 05/15/20   Page 99 of 110




Atlanta VAMC ‐ Decatur
Attention: Steven Benton
Audiology Clinic (126)
1670 Clairmont Road
Decatur, GA 30033


Harbor Audiology & Hearing Services
Attention: Laura Day‐Moran AuD
4700 Point Fosdick Drive, Suite 212
Gig Harbor, WA 98335


AC Tinnitus, Hyperacusis Center, Inc
Attention: James Shafer AuD
1776 South Queen Street
York, PA 17403


Advanced Hearing Providers
Attention: Megan Godbey AuD
18801 SW Martinazzi Ave Suite 200
Tualatin, OR 97062


Associates of Otolaryngology, P.C.
Attention: Meghan Safko MA
850 E Harvard Ave, Ste 525
Denver, CO 80210


Auditory Processing Center
Attention: Dr. Shahrzad Cohen, AuD
5900 Sepulveda Blvd. Suite 335
Sherman Oaks, CA 91411


Becker ENT Center
Attention: Karen McQuaide AuD
1001 Sheppard Rd
Voorhees, New Jersey 8043


Boston Audiology Consultants
Attention: Brian Fligor PhD
266 Cabot Street
Beverly, MA 1915
             Case 20-11117-JTD     Doc 3   Filed 05/15/20   Page 100 of 110



Calvert Hearing Care
Attention: James Mainord AuD
2645 Arapaho Rd #121
Garland, TX 75044


Cedars‐ Sinai Medical Group
Attention: Yu‐Tung Wong MD
8635 W 3rd St #590w
Los Angeles, CA 90048


Center for Better Hearing
Attention: Susan Boggia AuD
190 El Cerrito Plaza
El Cerrito, CA 94530


Center for Hearing
Attention: Timothy J. Roupas AuD
625 Tamiami Trail N #301
Naples, Florida 34102


Cortland Hearing Aids
Attention: Suzette Pace AuD
277 Tompkins St. #C
Cortland, NY 13045


Davis Audiology
Attention: Kristin Davis AuD
308 NE Main Street
Simpsonville, SC 29681


Dr. Mary Blome, M.D.
Attention: Mary Blome MD ‐ ENT
516 Knickerbocker Rd.
Cresskill, NJ 7626


ENT and Allergy Specialists
Attention: Talan Marino AuD
826 Main St Suite 201
Phoenixville, PA 19460


Greylock Audiology Hearing Centers
Attention: Andrew Puttick AuD
             Case 20-11117-JTD   Doc 3   Filed 05/15/20   Page 101 of 110



510 North St Ste. 9
Pittsfield, MA 1201


Hearing & Tinnitus Center
Attention: Paula Land AuD
7410 N MacArthur Blvd, #101
Irving,, TX 75063


Hearing at Home
Attention: Jimmy Stewart HIS
203‐B Weeping Willow Lane
Bridgewater, VA 22812


Hearing Health Center
Attention: Brooke Tudor AuD
1200 E Michigan Ave #330
Lansing, MI 48912


Helbig Audiology, LLC
Attention: Al Helbig AuD
633 E Sioux Avenue
Pierre, SD 57501


Houston ENT & Allergy
Attention: Alissa Vorous AuD
14140 Southwest Fwy Ste 200
Sugar Land, TX 77478‐3842


Innovative Hearing Solutions
Attention: Donna Szabo AuD
354 Old Hook Road Suite 204
Westwood, NJ 7675


Jefferson Balance and Hearing Center
Attention: Julia Croce AuD
925 Chestnut St 6th Floor
Philadelphia, PA 19107


Kitsap Audiology
Attention: Amy Becken AuD
2601 Cherry Ave, Suite #211
Bremerton, WA 98310
             Case 20-11117-JTD    Doc 3    Filed 05/15/20   Page 102 of 110




Loyola University Health System
Attention: Adriana Russ AuD
CHE Trinity‐LUHS PO Box 7067
Troy, MI 48007


Maui Medical Group, Inc.
Attention: Larry Eng AuD
2180 Main St.
Wailuku, HI 96793


Mobile VA
Attention: Constance Tomberlin AuD
4444 Demetropolos Road
Mobile, AL 36619


NYC Hearing Associates
Attention: Seth Weible AuD
110 W 40th St #1403
NY, NY 10018


Oliver Audiology & Hearing Aid Services
Attention: Linda Oliver AuD
3636 Fourth Ave #220
San Diego, CA 92103


Otolaryngology Head & Neck Surgery Assoc
Attention: Andrea Leonard AuD
144 Concord Rd
Knoxville, TN 37934


Pensacola VA
Attention: Michelle   Smith AuD
790 Veterans Way
Pensacola, FL 32507


Platte Valley Hearing Center, Inc.
Attention: Alexandra Keenan AuD
409 E. Platte Ave
Fort Morgan, CO 80701
             Case 20-11117-JTD      Doc 3   Filed 05/15/20   Page 103 of 110



Red Cedar ENT and Audiology
Attention: Diane Zuckschwerdt MA
818 W King Street Ste 301
Owosso, MI 48867


Roberts Hearing Clinic
Attention: Terry roberts AuD
4007 Parliament Dr
Alexandria, LA 71303


Silicon Valley Hearing Clinic
Attention: Marni Novick AuD
340 Dardanelli Lane Suite 22
Los Gatos, CA 95032


Specialty Physician Associates
Attention: Linda Dallas
1728 W. Jonathan St., Ste. 100
Allentown, PA 18104


Stanford Health Care
Attention: Matthew Fitgerald      PhD
2452 Watson Ct N 1700
Palo Alto, CA 94303‐3216


T.A.H.A.C LLC
Attention: Rodney Thompson AuD
1111 N 35TH AVE, STE 100
YAKIMA, WA 98902


The Center for Audiology
Attention: Roseangela Moura AuD
4544 Post Oak Place Drive #380
Houston, TX 77027


The Hearing Center
Attention: Joe Ferrito AuD
6140 Camino Verde Dr. Ste. I
San Jose, CA 95119


The Tinnitus Clinic ‐ UK
Attention: Mark Williams AuD
             Case 20-11117-JTD   Doc 3    Filed 05/15/20   Page 104 of 110



The Smiths Building
179 Great Portland St.
London, ENGLAND W1W 5PL


The Univ. of N. Carolina at Greensboro
Attention: Lisa Fox‐Thomas PhD
300 Ferguson Bldg
Greensboro, NC 27402


University of Cincinnati Medical Center
Attention: Stephanie Lockhart AuD
3113 Bellevue Avenue, Suite 4200
Cincinnati, OH 45219


University of Utah
Attention: Niki L. Barwick AuD
165 N. University Ave.
Farmington, UT 84025


Allstream
PO Box 734521
Chicago, IL 60673‐4521


Allstream
PO Box 2966
Milwaukee, WI 53201‐2966


Apple
450 SW Yamhill Street
Portland, OR 97204

Apple Inc.
P.O. Box 846095
DALLAS, TX 75284‐6095


CenturyLink
PO Box 91155
Seattle, WA 98111


Chubb
PO Box 382001
Pittsburgh, PA 15250‐8001
             Case 20-11117-JTD      Doc 3   Filed 05/15/20   Page 105 of 110




Willis Towers Watson
Attention: Monica Ward
16220 N. Scottsdale Rd. Suite 600
Scottsdale, AZ 85254


Cardmember Service
PO Box 790408
St. Louis, MO 63179‐0408


Columbia Bank
1000 SW Broadway, Suite 100
Portland, OR 97204


Comcast Corporation
PO Box 34744
Seattle, WA 98124‐1744


Windham Professionals, Inc.
380 Main St.
Salem, NH 03079‐2412


CSA Group Testing & Certification Inc.
178 Rexdale Blvd
Toronto, ON M9W 1R3
Canada


Davinci Digital
935 SE Hawthorne Blvd
Portland, OR 97214


Davis Wright Tremaine
1300 SW 5th Ave #2400
Portland, OR 97201


EAN Services, LLC
PO Box 840173
Kansas City, MO 64184‐0176


Element Materials Technology
             Case 20-11117-JTD      Doc 3   Filed 05/15/20   Page 106 of 110



6775 NE Evergreen Pkwy, Suite 400
Hillsboro, OR 97124


McCarthy, Burgess & Wolff
26000 Cannon Road
Cleveland, OH 44146


ibox Packaging LTD.
620 Audley Blvd
Annacis Island, Delta, BC
V3M 5P2


Industrious POR
811 SW 6th Avenue, Suite 1000
Portland, OR 97204


Intertek Testing Services NA, Inc.
PO Box #405176
Atlanta, GA 30384‐5176


KBSGI LLC
Bldg ID R41020
PO Box 82551
Goleta, CA 93118‐2551


KBSGI LLC
421 SW 6th Avenue, LLC
Portland, OR 97204


TIAA Bank
Attention: Legal Department
10 Waterview Blvd
Parsippany, NJ 07054


Kelly Imaging Systems
22710 72nd Ave S
Kent, WA 98032


McCoy Russell LLP
806 SW Broadway, Suite 600
Portland, OR 97205
             Case 20-11117-JTD   Doc 3   Filed 05/15/20   Page 107 of 110




Novunex
Attention: Manfred Walder
213 SW Columbia St. Ste 300
Bend, OR 97702


Quench Water
630 Allendale Road Suite 200
King of Prussia, PA 19406


Robinson & Cole
280 Trumbull Street
Hartford, CT 06103‐3597


Salesforce.com
PO Box 203141
Dallas, TX 75320‐3141


Starfish Product Engineering
Attention: John Walmsley
455 Boleskine Road
Victoria, BC V8Z 1E7


Steven Label Corporation
PO Box 4242
Santa Fe Springs, CA 90670


VTT
Kivimiehentie 4
02150 Espoo, Finland CF1011


Westone Laboratories
Attention: Jeff Ipson
2235 Executive Circle
Colorado Springs, CO 80906


White Box Design Inc.
Attention: Greg Corrigan
103‐4338 Main Street
Vancouver BC V5V 3P9
Canada
             Case 20-11117-JTD      Doc 3   Filed 05/15/20   Page 108 of 110




Wingsite Displays
Attention: Jeff Adams
1060 Silas Deane Highway
Wethersfield, CT 06109


Verizon Wireless
PO Box 660108
Dallas, TX 75266‐0108


Future Work Design
8115 SW 4th Ave
Portland, OR 97219


Oregon Department of Revenue
PO Box 14950
Salem, OR 97309‐0950


City of Portland Revenue Bureau
111 SW Columbia St., Ste 600
Portland, OR 97201‐5840


US Department of Veterans Affairs
National Office of Acquisition
PO Box 76
Hines, IL 60141


National Office of Acquisition
Attention: Christopher Stansbury
PO Box 76
Hines, IL 60141


Cedar Audiology
Attention: Helene Levenfus
5010 Mayfield Rd. Suite 116
Lyndhurst, OH 44124


Tinnitus and Hearing Center of AZ
Attention: Allan Rohe
2034 E. Southern Ave Suite I,
Tempe, AZ 85282
             Case 20-11117-JTD    Doc 3   Filed 05/15/20   Page 109 of 110




Heartland Hearing Professionals
Attention: Kelcey Cushman
3139 Bluestem Dr., Ste 108
West Fargo, ND 58078


CSN Consulting Services
2409 Currie Road
Victoria, BC Canada
V8S 3B5


Division of Corporations
PO Box 898
Dover, DE 19903


Oregon Secretary of State
900 Court Street NE
Capitol Room 136
Salem, OR 97310‐0722


Internal Revenue Service
844 N King St.
Wilmington, DE 19801
                                Case 20-11117-JTD                 Doc 3           Filed 05/15/20             Page 110 of 110

 Fill in this information to identify the case and this filing:


 Debtor Name    Otoharmonics Corporation
 United States Bankruptcy Court for the:                            District of   Delaware
                                                                                  State)

 Case number (If known):




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                      12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

            Other document that requires a declaration            Creditor Matrix




        I declare under penalty of perjury that the foregoing is true and correct.


        Executed on        5/15/20                                /s/ Peter S. Park
                           MM / DD / YYYY                        Signature of individual signing on behalf of debtor




                                                                  Peter S. Park
                                                                  Printed name


                                                                 Interim CEO and President
                                                                 Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors                    American LegalNet, Inc.
                                                                                                                               www.FormsWorkFlow.com
